Exhibit 10.36

EXECUTION

 

[CONFIDENTIAL]

 

SHARE PURCHASE AGREEMENT

 

by and between

 

AMANA INC.

and

GETTY IMAGES, INC.

 

 

Dated as of May 12, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I  

   SALE AND PURCHASE OF SHARES    1

1.1  

   Sale and Purchase of Shares    1

ARTICLE II

   PURCHASE PRICE AND CLOSING    1

2.1  

   Purchase Price    1

2.2  

   Payment of Intracompany Debts    2

2.3  

   Closing    2

ARTICLE III

   REPRESENTATIONS AND WARRANTIES OF SELLER    3

3.1  

   Organization of Seller    3

3.2  

   No Seller Conflict or Default    3

3.3  

   Organization of the Companies    3

3.4  

   Capitalization    4

3.5  

   Subsidiaries    4

3.6  

   Financial Statements    5

3.7  

   Accounts Receivable    5

3.8  

   Absence of Certain Changes or Events    5

3.9  

   Personal Property    7

3.10

   Real Property    8

3.11

   Intellectual Property (other than Images)    9

3.12

   Intellectual Property - Images    10

3.13

   Litigation    11

3.14

   Taxes    12

3.15

   Contracts and Commitments    15

3.16

   Compliance with Laws    16

3.17

   Labor Matters    17

3.18

   Environmental Matters    18

3.19

   Employee Plans    18

3.20

   Insurance    20

3.21

   Certain Relationships and Interests    20

3.22

   Books and Records    20

3.23

   Insolvency    21

3.24

   Brokers’ or Finders’ Fees    21

3.25

   Exclusivity of Representations    21

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

3.26

   Separate and Independent    21

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES OF BUYER    21

4.1  

   Organization; Authority    21

4.2  

   No Buyer Conflict or Default    22

4.3  

   Litigation    22

4.4  

   Funding    22

4.5  

   Investigation    22

4.6  

   No Reliance    22

ARTICLE V

   COVENANTS OF THE PARTIES    23

5.1  

   Conduct of the Company’s Business    23

5.2  

   Reasonable Commercial Efforts    25

5.3  

   Consents    25

5.4  

   Public Announcements; Confidentiality    25

5.5  

   Prompt Notice    25

5.6  

   Access    26

5.7  

   Exclusivity; Acquisition Proposals    26

5.8  

   Tax Covenants    26

5.9  

   Supply Agreements    27

5.10

   Seller Trademarks    28

5.11

   Post-Closing Cooperation    28

5.12

   Seller Guaranties    28

5.13

   Transition Services Agreement    28

5.14

   Transfer of Illustrator Contracts    28

5.15

   Analog Archive    29

5.16

   Photonica Mark    29

5.17

   Getty Litigation    29

5.18

   US 401(k) Plan    29

5.19

   Agreements with Seller    29

ARTICLE VI

   CONDITIONS TO CLOSING    29

6.1  

   Conditions to Seller’s Obligations    29

6.2  

   Conditions to Buyer’s Obligations    30

6.3  

   Reliance    31

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VII

   TERMINATION    31

7.1  

   Termination    31

7.2  

   Procedure and Effect of Termination    32

ARTICLE VIII

   INDEMNIFICATION    32

8.1  

   Survival    32

8.2  

   Indemnification by Buyer    32

8.3  

   Indemnification by Seller    33

8.4  

   Notification of Claims    33

8.5  

   Exclusive Remedies    35

ARTICLE IX

   MISCELLANEOUS    35

9.1  

   Further Assurances    35

9.2  

   Notices    35

9.3  

   Exhibits and Schedules    36

9.4  

   Amendment, Modification and Waiver    36

9.5  

   Entire Agreement    36

9.6  

   Severability    36

9.7  

   Binding Effect; Assignment    36

9.8  

   No Third-Party Beneficiaries    37

9.9  

   Fees and Expenses/Transfer Taxes    37

9.10

   Counterparts    37

9.11

   Interpretation    37

9.12

   Enforcement of Agreement    37

9.13

   Forum; Service of Process    38

9.14

   Governing Law    38

9.15

   WAIVER OF JURY TRIAL    38

ARTICLE X

   DEFINITIONS    39

 

-iii-



--------------------------------------------------------------------------------

EXECUTION

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of May 12 , 2005
(“Effective Date”), by and among Getty Images, Inc., a Delaware corporation
(“Buyer”), and Amana Inc., a corporation organized under the laws of Japan
(“Seller”).

RECITALS

A. Seller owns all of the issued and outstanding shares (the “Shares”) of the
common stock of Amana America, Inc. (“Amana US”), a Delaware corporation, Amana
Europe Limited, a company organized and existing under the laws of England and
Wales (“Amana EU”), and Iconica Limited, a company organized and existing under
the laws of England and Wales (“Iconica”) (collectively, “Companies” and each a
“Company”).

B. Amana EU owns all of the issued and outstanding shares of the common stock of
Amana Germany GmbH, a company established and existing under the laws of Germany
(“Amana-Germany”), Amana France S.A.S., a French société par actions simplifiée
(“Amana-France”) and Amana Italy S.a.r.l., a company organized and existing
under the laws of Italy (“Amana-Italy”).

C. Buyer wishes to purchase the Shares from Seller and Seller wishes to sell the
Shares to Buyer, in each case on terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
subject to the terms and conditions set forth herein, the parties hereby agree
as follows:

ARTICLE I

SALE AND PURCHASE OF SHARES

1.1 Sale and Purchase of Shares. Subject to the terms and conditions of this
Agreement, at the Closing on the Closing Date, Seller shall sell, transfer,
assign, convey and deliver to Buyer, and Buyer will purchase from Seller, the
Shares. Buyer may (upon written consent of Seller, which shall not unreasonably
be withheld) assign to one or more Affiliates of Buyer, all or part of its
rights to purchase the Shares of any of the Companies or Subsidiaries. A failure
of Buyer to provide Seller with a full indemnity for reasonably quantifiable
additional costs and liabilities arising from any such assignment shall be
reasonable grounds for Seller to withhold consent.

ARTICLE II

PURCHASE PRICE AND CLOSING

2.1 Purchase Price. In consideration of the sale and transfer of the Shares and
the representations, warranties and covenants set forth herein, at the Closing,
Buyer shall pay Seller the following:

(a) The aggregate purchase price (the “Purchase Price”) of Fifty One Million
United States Dollars ($51,000,000), payable by wire transfer of immediately
available funds to an account designated by Seller in writing, reduced by:



--------------------------------------------------------------------------------

EXECUTION

(b) the amount of Third Party Debt and Intracompany Debt outstanding as of
Closing.

(c) The parties agree that the allocation of the Purchase Price shall be as
follows: $24,000,000 for the Shares of Amana US, $18,000,000 for the Shares of
Amana EU (including the value of the shares of Amana-Italy, but excluding the
value of the shares of Amana-Germany and Amana-Italy), $5,000,000 for the Shares
of Iconica, $2,000,000 for the Shares of Amana-Germany, and $2,000,000 for the
Shares of Amana-France. Each party agrees to report the Tax consequences of the
transactions contemplated by this Agreement in a manner consistent with such
allocation and shall not take any position inconsistent therewith upon any
examination of any Tax Return, in any refund claim, or any Action or otherwise
unless otherwise required by a “determination” as defined in Section 1313(a) of
the Code.

2.2 Payment of Intracompany Debts. At the Closing, Buyer shall, in purchase of
the Intracompany Debts, pay to Seller in full an amount equal to the aggregate
amount of the Intracompany Debts outstanding as of Closing by wire transfer of
immediately available funds to an account designated by Seller in writing and
Seller shall simultaneously herewith assign to Buyer all rights it has to such
Intracompany Debts by executing such instruments as Buyer may reasonably
request.

2.3 Closing.

(a) Subject to the terms and conditions of this Agreement, the sale and purchase
of the Shares contemplated hereby (the “Closing”) will take place at the offices
of Getty Images, 601 North 34th Street, Seattle, Washington, USA, on the
Business Day following the satisfaction or waiver of each of the conditions set
forth in Article VI (other than those conditions that are to be satisfied at the
Closing), or on such other date or at such other time and place as the parties
mutually agree in writing (the “Closing Date”).

(b) At the Closing, Seller shall deliver to Buyer the following:

(i) Closing Certificate. A certificate, dated as of the Closing Date, executed
on Seller’s behalf by an executive officer or director, certifying the
fulfillment of the conditions specified in Sections 6.2(a) and 6.2(b) (the
“Seller Closing Certificate”);

(ii) Share Certificates. The share certificates representing all of the Shares,
all duly endorsed by Seller to Buyer;

(iii) Transaction Agreements. Counterparts executed by Seller and the relevant
Companies and Subsidiaries, as appropriate, to the Transaction Agreements to
which Seller and the Companies or Subsidiaries are parties; and

(iv) Other Deliveries. All other documents, certificates, instruments and
writings required to be delivered by Seller on or prior to the Closing Date
pursuant to this Agreement or otherwise required in connection therewith.

(c) At the Closing, Buyer shall pay the Purchase Price in accordance with
Section 2.1 and shall deliver to Seller the following:

 

2



--------------------------------------------------------------------------------

EXECUTION

(i) Closing Certificate. A certificate, dated as of the Closing Date, executed
on Buyer’s behalf by an executive officer or director, certifying the
fulfillment of the conditions specified in Sections 6.1(a) and 6.1(b) (the
“Buyer Closing Certificate”);

(ii) Transaction Agreements. Counterparts executed by Buyer to the Transaction
Agreements to which Buyer is a party; and

(iii) Other Deliveries. All other documents, certificates, instruments, releases
and writings required to be delivered by Buyer on or prior to the Closing Date
pursuant to this Agreement or otherwise required in connection therewith.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in a correspondingly numbered disclosure schedule delivered
by Seller to Buyer dated as of the date hereof and arranged in paragraphs
corresponding to numbered and lettered sections contained in this ARTICLE III
(the “Disclosure Schedule”), Seller represents and warrants to Buyer as follows:

3.1 Organization of Seller. Seller is a corporation duly incorporated, validly
existing and in good standing under the laws of Japan and has all requisite
power and authority to enter into this Agreement and each Transaction Agreement
to which it is a party and any other agreements contemplated by this Agreement
to be entered into by Seller and to consummate the transactions contemplated
hereby and thereby. The execution and delivery by Seller of this Agreement and
each such Transaction Agreement and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of Seller. This Agreement has been, and at the
Closing each such Transaction Agreement will be, duly executed and delivered by
Seller. This Agreement constitutes a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

3.2 No Seller Conflict or Default. Except as described on Section 3.2 of the
Disclosure Schedule, neither the execution and delivery of this Agreement or the
Transaction Agreements by any of Seller, the Companies or Subsidiaries, nor the
consummation by Seller, the Companies or Subsidiaries of any of the transactions
contemplated herein and the Transaction Agreements, will result in a violation
of, or a default under, or conflict with, or require any consent, approval or
notice under, any contract, trust, commitment, agreement, obligation,
understanding, arrangement or restriction of any kind to which any of Seller,
the Companies or Subsidiaries is a party or by which any of Seller, the
Companies or Subsidiaries is bound or to which the Shares are subject.
Consummation by Seller of the transactions contemplated herein will not violate,
or require any consent, approval or notice under, or filing or registration
with, any Person or under any provision of any judgment, order, decree, statute,
law, rule or regulation applicable to Seller, the Companies, Subsidiaries, or
the Shares except (a) as described in Section 3.2 of the Disclosure Schedule,
(b) any filing required under U.S., U.K., Italian, French, German or European
merger or equivalent laws or regulations, or (c) as may be necessary as a result
of any facts or circumstances relating solely to Buyer.

3.3 Organization of the Companies. Each Company and Subsidiary, as applicable,
is duly organized, validly existing, duly incorporated and subsistent and in
good standing under the laws of the

 

3



--------------------------------------------------------------------------------

EXECUTION

jurisdiction of its incorporation, and has all requisite power and authority to
enter into the Transaction Agreements and the other agreements contemplated by
this Agreement to be entered into by such Company or Subsidiary, as appropriate,
prior to or at Closing and to consummate the transactions contemplated hereby,
to own, lease and operate its properties and to conduct its business. The
execution and delivery by the Companies and Subsidiaries of each Transaction
Agreement, as applicable, and the consummation by the Companies and Subsidiaries
of the transactions contemplated thereby have been duly authorized by all
necessary action on the part of the Companies and Subsidiaries. Each Company and
Subsidiary is duly qualified or licensed to do business as a foreign corporation
and is in good standing in each jurisdiction in which the property owned, leased
or operated by it or the nature of the business conducted by it makes such
qualification necessary.

3.4 Capitalization.

(a) Section 3.4(a) of the Disclosure Schedule sets forth the authorized, issued
and outstanding Equity Securities of each Company. Except as set forth in
Section 3.4(a) of the Disclosure Schedule, there are no shares of Equity
Securities of any Company issued, reserved for issuance or outstanding and no
outstanding options, warrants, convertible or exchangeable securities,
subscriptions, rights (including any preemptive rights), stock appreciation
rights, calls or commitments of any character whatsoever to which any of the
Companies is a party or may be bound requiring the issuance or sale of shares of
any Equity Securities.

(b) All of the allotted, issued and outstanding shares of Equity Securities, of
the Companies are duly authorized, validly issued, fully paid and non-assessable
and free of any preemptive rights in respect thereto, and are owned by Seller
free and clear of any Liens other than as set forth in Section 3.4(b) of the
Disclosure Schedule.

(c) None of the Companies or the Subsidiaries has at any time provided any
“financial assistance”, whether directly or indirectly, for the purpose of the
acquisition of its shares or any holding company or for the purpose of reducing
or discharging any liability incurred in such an acquisition in breach of
section 151 of the UK Companies Act 1985 (as amended) in relation to the UK
Companies or under equivalent Applicable Laws in relation to the other Companies
or Subsidiaries.

(d) Each of the Companies and the Subsidiaries has at all times carried out its
business and affairs within the powers and in accordance with the provisions of
its organizational documents, which set out fully the rights and restrictions
attaching to each class of Equity Securities of the Companies and the
Subsidiaries.

(e) Except as set forth in Section 3.4(e) of the Disclosure Schedule and except
for Seller’s interest in the Companies, none of the Companies has since its
incorporation been a subsidiary of any Person.

3.5 Subsidiaries. Section 3.5 of the Disclosure Schedule lists all subsidiaries
(the “Subsidiaries”) of each Company and the authorized, issued and outstanding
Equity Securities of each such Subsidiary. The outstanding shares of Equity
Securities of each Subsidiary are duly authorized, validly issued, fully paid
and non-assessable and are wholly owned by Seller or the Company indicated in
Section 3.5 of the Disclosure Schedule, directly or through one or more
Subsidiaries, free and clear of any Liens other than such Liens as set forth on
Section 3.5 of the Disclosure Schedule. There are no other holders of any Equity
Securities of the Subsidiaries other than the Companies, Subsidiaries or Seller.
Except as set forth in Section 3.5 of the Disclosure Schedule, there are no
shares of Equity Securities of any Subsidiary issued, reserved for issuance or
outstanding and no outstanding options, warrants, convertible or exchangeable
securities, subscriptions, rights (including any preemptive

 

4



--------------------------------------------------------------------------------

EXECUTION

rights), stock appreciation rights, calls or commitments of any character
whatsoever to which the Subsidiaries are a party or may be bound requiring the
issuance or sale of shares of any Equity Securities of the Subsidiaries. Except
for the Subsidiaries set forth in Section 3.5 of the Disclosure Schedule, no
Company owns or, since December 31, 2003, has owned, directly or indirectly, any
ownership, equity, profits or voting interest in, or otherwise control, any
corporation, partnership, joint venture or other entity, and has no agreement or
commitment to purchase any such interest.

3.6 Financial Statements. For each Company, Seller has heretofore delivered to
Buyer copies of (a) the audited consolidated balance sheets as of December 31,
2003 and 2004 and the related audited consolidated statements of operations,
changes in stockholders equity and, with respect to Amana US only, cash flows
for the fiscal years then ended, (b) the unaudited statements of cash flows for
Amana EU and Iconica for the fiscal years ended December 31, 2003 and 2004
(together with (a), the “Annual Financial Statements”), (c) an unaudited balance
sheet as of March 31, 2005, and (d) an unaudited statement of cash flows as of
March 31, 2005 (together with (c), the “Interim Financial Statements”) (the
Annual Financial Statements and Interim Financial Statements are collectively
referred to as the “Financial Statements”). The Financial Statements (i) have
been prepared from the books and records of each Company and its Subsidiaries,
as applicable, for which the Financial Statements relate, (ii) fairly present in
all material respects the consolidated financial condition and the results of
operations and cash flows of each Company and its Subsidiaries, as applicable,
as of the dates and for the periods indicated and (iii) have been prepared in
accordance with generally accepted accounting principles (“GAAP”) of the United
States in the case of Amana US and the United Kingdom in the case of Amana EU
and Iconica, in each case, applied consistently throughout and among the periods
covered thereby; provided, however, that the Interim Financial Statements are
subject to normal year-end adjustments, and do not contain all footnotes
required under the applicable GAAP. No Company or Subsidiary is a guarantor,
indemnitor, surety or other obligor of any indebtedness of any other Person.

3.7 Accounts Receivable. All accounts receivable of the Companies and
Subsidiaries at the time of Closing (“Accounts”) represent amounts due for
services performed or sales actually made in the ordinary course of business and
properly reflect the amounts due. The bad debt reserves and allowances reflected
against such accounts receivable were made consistent with past practices and in
accordance with applicable GAAP consistently applied.

3.8 Absence of Certain Changes or Events. Except as set forth in Section 3.8 of
the Disclosure Schedule or as otherwise contemplated by this Agreement, during
the period from March 31, 2005 to the date of this Agreement, there has not been
any:

(a) capital expenditure by any of the Companies or Subsidiaries exceeding
$50,000 in the aggregate (for all purposes relevant to ARTICLES III and V,
(i) expenditures or costs of any of the Companies or Subsidiaries in a currency
other than Dollars shall be converted into Dollars at the prevailing inter-bank
exchange rate on a spot basis in New York, New York (such exchange rate
mechanism, the “Designated Exchange Rate”) on the last Business Day before the
execution of this Agreement) and (ii) ”in the aggregate” shall mean for all
Companies and Subsidiaries considered collectively as a whole;

(b) entering into, assumption, amendment or termination of any Material Contract
by any of the Companies or Subsidiaries, except in the ordinary course of
business consistent with past practice, or notice received that there will be a
loss of, alteration or contract cancellation of, any Material Contract, except
as specifically contemplated by this Agreement;

 

5



--------------------------------------------------------------------------------

EXECUTION

(c) change in accounting methods or practices (including any change in
depreciation or amortization policies or rates) by any of the Companies or
Subsidiaries;

(d) any election or change in any election concerning Taxes, any adoption or
change in any Tax accounting method or practice, or any change in any Tax
accounting period;

(e) revaluation by any of the Companies or Subsidiaries of any of their assets
for book or Tax purposes or for any fluctuations in exchange rates with respect
to foreign currencies;

(f) increase in the salary or other compensation or benefits payable or to
become payable by any of the Companies or Subsidiaries to any of its officers,
directors, employees, consultants, or contractors (including photographers), or
the declaration, payment or commitment or obligation of any kind for the payment
of a bonus or other additional salary or compensation to any such person, except
increases in compensation granted as part of the annual staff reviews and
bonuses awarded to employees in connection with 2004 work performance consistent
with past practices;

(g) except for any sale or disposal of used Equipment, the net book value of
which is $50,000 or less in the aggregate, any sale, lease or other disposition
or transfer of any property of any of the Companies or Subsidiaries, except for
nonexclusive licenses of Images in the ordinary course of business consistent
with past practice for fair consideration;

(h) loan by any of the Companies or Subsidiaries to any Person, or assumption of
or guarantee by any of the Companies or Subsidiaries of any Debt or other
obligation of any Person;

(i) any increase or decrease in the level of Debt of the Companies or the
Subsidiaries, on a consolidated basis, or any new borrowings, loans or
guarantees of Debt by any of the Companies or Subsidiaries, other than in the
ordinary course of business consistent with past practice and in an aggregate
amount not exceeding $50,000;

(j) waiver, release of or any commitment to settle any right, claim or defense
of any of the Companies or Subsidiaries, except in the ordinary course of
business consistent with past practice and in an aggregate amount not exceeding
$50,000;

(k) any dividend, distribution or other payment in respect of its Equity
Securities to Seller or any directors, officers, employees or Affiliates or
shareholders of Seller by any of the Companies or Subsidiaries, in each case in
any form, or any accrual in respect of the same;

(l) any fee, payment or reimbursement to Seller or any directors, officers,
employees, Affiliates or shareholders of Seller by any of the Companies or
Subsidiaries, in each case in any form, or any accrual in respect of the same,
except for fees, payments or reimbursements on an arm’s length basis that are
consistent with past practice and in the ordinary course of business;

(m) any issuance, sale or delivery, redemption or purchase, by any of the
Companies or Subsidiaries of any of their respective Equity Securities, or the
grant, issuance or entering into of any options, warrants, rights, agreements or
commitments with respect to the issuance of any of their respective Equity
Securities, or the amendment of any terms of any such Equity Securities or
agreements;

(n) imposition of any Lien (other than a Permitted Lien and any non-exclusive
licenses or sublicenses relating to the Images entered into in the ordinary
course of business consistent with past practice) on any property of any of the
Companies or Subsidiaries;

 

6



--------------------------------------------------------------------------------

EXECUTION

(o) any change in the timing for payment, practices or procedures of any of the
Companies or Subsidiaries with respect to the payment of trade payables or other
obligations of any of the Companies or Subsidiaries or the collection of
accounts receivable and revenues (whether by way of acceleration of collections
or otherwise);

(p) transaction of business by any of the Companies or the Subsidiaries other
than in the ordinary course consistent with past practice;

(q) failure by any of the Companies or Subsidiaries to pay its creditors within
the times agreed with such creditors and no Debt has become overdue for payment;

(r) prepayment by any Company or Subsidiary, or event giving rise to a liability
to repay any indebtedness, with a value of $50,000 or more in the aggregate in
advance of its stated maturity;

(s) acquisition or agreement to acquire by merging or consolidating with, or by
purchasing the Equity Securities or a substantial portion of the assets of, or
by any other manner, any business or any corporation, partnership, association
or other business organization or division thereof or otherwise acquire or agree
to acquire any assets with a value in excess of $50,000 in the aggregate;

(t) entering into any exclusive license or other license or arrangement with
respect to Images or other Intellectual Property rights outside the ordinary
course of business consistent with past practice;

(u) disposition by any Company or Subsidiary or lapse of any rights to the use
of any Intellectual Property, or disposition of or disclosure to any Person any
Intellectual Property not theretofore a matter of public knowledge, other than
in the ordinary course of business;

(v) disposal or other transaction by Amana EU or Iconica which will or may have
the effect of crystallising a liability to Tax which should have been included
in the provision for deferred Tax provided by Amana EU or Iconica to the extent
allowed as contained in the Financial Statements if such a disposal or other
Event had been planned or predicted at the date on which the Financial
Statements were drawn up; or

(w) other than expenses incurred up to and including fiscal year 2004, neither
Amana EU nor Iconica have incurred any expense in excess of GBP10,000
individually or GBP50,000 in the aggregate, which will not be deductible either
in computing the taxable profits of, or in computing the Tax chargeable on Amana
EU or Iconica , nor is there any obligation to make any such payment in future.

3.9 Personal Property.

(a) All tangible personal property assets that are used for the ordinary
operation of the business by any Company or Subsidiary during the 12 month
period preceding the Closing are owned by the Companies or the Subsidiaries, or
subject to a right of use in favor of the Companies or the Subsidiaries, and all
such assets are in the possession or under the control of the Companies or the
Subsidiaries. The Companies or the Subsidiaries have legal and beneficial title
to all such assets which were included in the Interim Financial Statements as
owned by the Companies or the Subsidiaries except as disposed of in the ordinary
course of business consistent with past practice, and all such assets are in the
possession and control of the Companies or the Subsidiaries. No Person (such as
Seller or any of its directors, officers, employees or Affiliates) other than
Companies or the Subsidiaries can claim rightful

 

7



--------------------------------------------------------------------------------

EXECUTION

title to any of the tangible personal property assets claimed as being owned on
the Interim Financial Statements.

(b) Except as set forth in Section 3.9 of the Disclosure Schedule, the Companies
and the Subsidiaries have good and valid title to all items of personal
property, whether tangible or intangible, owned by them, and a valid and
enforceable right to use all tangible items of personal property leased by or
licensed to them, in each case, free and clear of all Liens, other than
Permitted Liens. Section 3.9(b) of the Disclosure Schedule sets forth a complete
and accurate list of each lease pursuant to which any of the Companies or
Subsidiaries leases any items of Equipment and under which the monthly rental
payment exceeds $25,000 in the aggregate. None of the Companies or Subsidiaries
or, to Seller’s Knowledge, any other party to any of the leases set forth on
Section 3.9(b) of the Disclosure Schedule is in breach thereof or default
thereunder and, to Seller’s Knowledge, there does not exist under any such
leases any event that, with the giving of notice or the lapse of time, would
constitute such a breach or default.

3.10 Real Property.

(a) None of the Companies nor any of the Subsidiaries owns real property or in
the past has owned real property.

(b) Seller has delivered to Buyer copies of all leases and subleases in effect
on the date hereof pursuant to which any of the Companies or Subsidiaries lease,
use or occupy real property (the “Real Property”) (as either a tenant, subtenant
or otherwise) (the “Real Property Leases”). Each Real Property Lease is listed
in Section 3.10 of the Company Disclosure Schedule. Except as set forth in
Section 3.10 of the Disclosure Schedule, the Companies and Subsidiaries have
valid leasehold interests in to the Real Property under each Real Property
Lease. None of the Companies or Subsidiaries or, to Seller’s Knowledge, any
other party to the Real Property Leases is in breach thereof or default
thereunder and there does not exist under the Real Property Leases any event
that, with the giving of notice or the lapse of time, would constitute such a
breach or default.

(c) All documents relating to the lease of any of the Real Properties located in
the United Kingdom have where required been duly stamped and are in the
possession or under the control of one of the Companies or the Subsidiaries.

(d) Where it is required, the leases with respect to any of the Real Properties
located in the United Kingdom are registered at H. M. Land Registry.

(e) There are no expenses or anticipated expenses affecting the Real Properties
which are of an unusual or onerous nature.

(f) The present use of the Real Properties is a permitted or lawful use.

(g) To Seller’s Knowledge, there are no notices, negotiations or proceedings
pending (or anticipated) in relation to rent reviews in respect of any Real
Property Lease.

(h) To Seller’s Knowledge, none of the Companies nor any of the Subsidiaries has
received a notice that a lessor, grantor, licenser or optionor (as applicable)
under any Real Property Lease intends to cancel or terminate any of the same or
to exercise or not to exercise any option thereunder.

 

8



--------------------------------------------------------------------------------

EXECUTION

(i) To Seller’s Knowledge, none of the Companies nor any of the Subsidiaries has
received any notice of any foreclosure, forcible entry, detainer, ejectment or
other suit or action brought with respect to any parcel of the Real Property by
any Third Party which could, if successful, result in the loss of possessory
rights to such Real Property by any Company, Subsidiary or any Person by or
through which any Company or Subsidiary holds an interest in such parcel of the
Real Property.

(j) To Seller’s Knowledge, no claims have been made or are anticipated against
the Companies or the Subsidiaries in respect of repairs, dilapidations or any
other monetary claim relating to the Real Properties.

3.11 Intellectual Property (other than Images). The following representations
relate to Intellectual Property other than the Intellectual Property rights
specifically related to Images:

(a) Section 3.11(a) of the Disclosure Schedule lists: (i) all United States,
international, and foreign: patents and patent applications (including
provisional applications); registered trademarks and service marks, applications
to register trademarks and service marks, intent-to-use applications, or other
registrations or applications related to trademarks and service marks, and any
domain name registrations; registered copyrights and applications for copyright
registration; registered mask works and applications to register mask works; and
any other Company Owned Intellectual Property that is or, since December 31,
2003, has been the subject of a registration or application to register,
relating directly to the ownership and/or enforcement of rights relating to such
Company Owned Intellectual Property, issued by, filed with, or recorded by, the
applicable foreign, federal, state, government or other public legal authority
at any time; (ii) all written licenses, sublicenses, and other agreements to
which any of the Companies or Subsidiaries is a party and pursuant to which any
other Person is authorized to have access to, or use of, Company Owned
Intellectual Property or to exercise any other right with regard thereto;
(iii) all written agreements and licenses pursuant to which any of the Companies
or Subsidiaries have been granted a license to any Company Licensed Intellectual
Property (other than license agreements for standard “shrink wrapped,
off-the-shelf” third party Intellectual Property, or third party Intellectual
Property that is publicly available for license and/or use); and (iv) all
written or unwritten agreements, licenses or sublicenses described in
Section 3.11(a)(ii) or (a)(iii) that involve Seller (or any of its directors,
officers, employees or Affiliates).

(b) As used in this Section 3.11(b) “Intellectual Property” shall mean
(i) patents and patent applications and all reissues, divisions, renewals,
provisionals, continuations and continuations-in-part thereof; (ii) trademarks,
service marks, Internet domain names, trade dress, logos, trade names and other
source identifiers, including registrations and applications therefor, and the
goodwill associated therewith; (iii) copyrights, including registrations and
applications therefor; and (iv) confidential and proprietary information,
including trade secrets and know-how. “Company Owned Intellectual Property”
shall mean all Intellectual Property owned in whole or in part by any of the
Companies or Subsidiaries. “Company Licensed Intellectual Property” shall mean
all Intellectual Property owned by Third Parties or Seller and licensed to any
of the Companies or Subsidiaries in each case as set forth in Section 3.11(a) of
the Disclosure Schedule; all references to “Company Intellectual Property” shall
refer to both Company Owned Intellectual Property and Company Licensed
Intellectual Property. The parties acknowledge and agree that neither “Company
Owned Intellectual Property” nor “Company Licensed Intellectual Property” shall
include any Seller Trademarks or any Images. The Company Intellectual Property
is all of the Intellectual Property used in the business during the 12 months
prior to the Closing Date. Except as set forth in Section 3.11(b) of the
Disclosure Schedule, (i) the consummation of the transactions contemplated by
this Agreement will not impair the ownership of or any right to use any Company
Owned Intellectual Property, (ii) all Company Owned Intellectual Property is
owned by the Companies and Subsidiaries free and clear of all Liens, other than
Permitted

 

9



--------------------------------------------------------------------------------

EXECUTION

Liens, (iii) the Companies and Subsidiaries have taken all reasonably necessary
action to maintain and protect the Company Owned Intellectual Property, (iv) to
Seller’s Knowledge, no claims have been asserted by any Person challenging the
validity, effectiveness or ownership of or use by any of the Companies or
Subsidiaries of the Company Owned Intellectual Property, (v) to Seller’s
Knowledge, no Third Party is engaging in any activity that infringes,
misappropriates or otherwise violates the Company Owned Intellectual Property,
(vi) all of the Company Licensed Intellectual Property is the subject of valid
and appropriate written licensing agreements under which the use of such
Intellectual Property by the Companies and Subsidiaries is permitted as of the
Closing Date in the manner and to the extent as used by the Companies and
Subsidiaries during the 12 months preceding the Closing Date.

(c) To Seller’s Knowledge, except as set forth in Section 3.11(c) of the
Disclosure Schedule neither the (i) use, reproduction, modification,
manufacturing, distribution, licensing, sublicensing, sale, or any other
exercise of rights in any Company Owned Intellectual Property by any of the
Companies or Subsidiaries or use of the Seller Trademarks by any of the
Companies or Subsidiaries, (ii) operation of any of the Companies’ or
Subsidiaries’ businesses as conducted as of the Effective Date or during the 12
months preceding the Closing Date, nor (iii) Exploitation of any of the
Companies’ or Subsidiaries’ products or services by the Companies or
Subsidiaries as such Exploitation occurred as of the Effective Date or during
the 12 months preceding the Closing Date, infringes in any respect any
Intellectual Property rights, or any other intellectual property, proprietary,
or personal right of any Person, or constitutes unfair competition or unfair
trade practice under the laws of the applicable jurisdiction.

(d) Neither Seller nor any of its directors, officers, employees or Affiliates
(excepting the Companies and Subsidiaries) has any right, title or interest in
or to any of the Company Intellectual Property (including all AIMS, NAIMS and
ARMS databases and the websites operated by the Companies). This provision shall
not impact Seller’s incidental use of confidential and proprietary information
known as a result of its ownership of the Companies and Subsidiaries, and shall
specifically exclude the Seller Trademarks, including the “Amana” name and
trademark, which is owned by Seller.

3.12 Intellectual Property—Images. The following representations relate only to
Intellectual Property related to Images, and no representation or warranty is
made in this Section 3.11 with respect to any other Intellectual Property:

(a) All Images that, as of the Closing Date and during the 12 months preceding
the Closing Date, are or were used in the business of any of the Companies or
Subsidiaries are or were at all relevant times validly licensed to and/or
represented by the Companies or Subsidiaries.

(b) None of the Companies or Subsidiaries has granted any exclusive licenses or
exclusive sublicenses or other exclusive rights with respect to the Images,
except in the ordinary course of business.

(c) To Seller’s Knowledge, as of the Closing Date and during the 12 months
preceding the Closing Date, the rights of the Companies and Subsidiaries in or
to any Images and the Exploitation of any of the Images for the continued
operation of the business of any of the Companies and Subsidiaries, as conducted
as of the Effective Date and during the 12 months preceding the Closing Date,
have not misappropriated, or infringed upon, and do not misappropriate, or
infringe upon any Intellectual Property rights of any third parties.

(d) No claims have at any time from December 31, 2003 until the Closing Date
been made, asserted, or, to Seller’s Knowledge, threatened against any of the
Companies or Subsidiaries, and no claims are presently pending or, to Seller’s
Knowledge, threatened, against any of

 

10



--------------------------------------------------------------------------------

EXECUTION

the Companies or Subsidiaries and, to Seller’s Knowledge, no claims are
presently pending against any customers of the Companies or any of the
Subsidiaries: (A) based upon or challenging or seeking to deny or restrict the
Exploitation by any of the Companies or Subsidiaries of any of the Images,
(B) alleging that the Exploitation of the Images does or may conflict with,
misappropriate or infringe upon any Intellectual Property rights of any third
party, (C) that any of the Companies or Subsidiaries have failed to comply with
the terms and conditions of any Material Contracts governing Exploitation of any
Images, or (D) that the electronic distribution in digital form of Images via
the Internet or other electronic medium breaches any Material Contract with any
distribution agents of any of the Companies or Subsidiaries.

(e) Except as set forth on Section 3.12(e) of the Disclosure Schedule, the
consummation of the transactions contemplated by this Agreement and the
Transaction Agreements will not cause the termination or impair or result in
alteration of the rights of any of the Companies or Subsidiaries to Exploit any
of the Images, it being understood that many of the Contracts relating thereto
are terminable at will.

(f) To Seller’s Knowledge, no Person is engaging in any activity that infringes
upon the Intellectual Property rights of any of the Companies or Subsidiaries in
the Images.

(g) All Images in tangible form not wholly owned by any Company or Subsidiary
but for which any of them is or was responsible under the terms of any legally
binding agreement during the 12 months preceding the Closing (i) are in proper
storage on the premises of such Company or Subsidiary, (ii) have been returned
to the owner, or (iii) are the subject of proper bailment arrangements.

(h) In respect of all Images owned or sub-licensed by a Company or Subsidiary,
all photographer or contributor agreements and arrangements to which a Company
or Subsidiary is party have been fully documented and, for those which have been
identified as having model and/or property releases in the various AIMS, NAIMS
or ARMS databases or the Companies’ websites, are the subject of model and/or
property releases as indicated. All such documents and releases are in the
possession of such Company or Subsidiary. No such Image, agreement or
arrangement is the subject of any verbal understanding inconsistent with the
documented position.

(i) Each Company and Subsidiary is readily able to verify, by reference to each
of the Images which it owns or licences, the person to whom royalties (if any)
in respect of that Image should be paid and the appropriate amount of royalty to
be paid in respect of that Image; and each Company’s and Subsidiary’s records
include, irrespective of whether the Image is owned or licensed, the name of the
photographer and, in respect of Images which are licensed to a Company or
Subsidiary, the date and parties to the licence agreement, and the royalty
payment obligations of such Company or Subsidiary.

(j) Other than those contained in the various AIMS, NAIMS or ARMS databases, or
the Companies’ websites, in the photographers and contributors agreements with
any of the Companies or Subsidiaries and in any ancillary documentation thereto
(including model releases and image restrictions), or in the terms and
conditions of the standard end user license agreements of the Companies and
Subsidiaries, there are no agreements or arrangements which restrict the
Exploitation by the Companies or Subsidiaries of such Images by the Companies
and Subsidiaries in the normal course of business.

3.13 Litigation. Except as set forth in Section 3.13 of the Disclosure Schedule,
there are, and during the 12 months preceding the Closing Date have been, no
claims, actions, suits or proceedings pending, or, to Seller’s Knowledge,
claims, actions, suits, proceedings or investigations

 

11



--------------------------------------------------------------------------------

EXECUTION

threatened against or affecting any of the Companies, Subsidiaries or their
respective assets, at law or in equity, by or before any Governmental Authority,
or by or on behalf of any Third Party, nor to Seller’s Knowledge, is there any
reasonable basis for any of the foregoing. Except as set forth in Section 3.13
of the Disclosure Schedule, to the Seller’s Knowledge, none of the Companies or
Subsidiaries has received any notice that such Company or Subsidiary or any of
their respective assets is subject to any Order.

3.14 Taxes. Except as set forth in Section 3.14 of the Disclosure Schedule:

(a) Each of the Companies and the Subsidiaries has timely filed (after giving
effect to applicable extensions) with the appropriate Governmental Authorities
all material Tax Returns required to be filed by or with respect to it, either
separately or as part of an affiliated, combined, unitary, consolidated, fiscal
unity or similar group of corporations, and such Tax Returns were correct and
complete in all material respects. Seller has provided or made available to
Buyer true and complete copies of (i) relevant portions of audit reports,
statements of deficiencies, closing or other agreements received by the
Companies or Subsidiaries or on behalf of the Companies or the Subsidiaries
relating to Taxes, and (ii) all income or franchise Tax Returns for the
Companies and the Subsidiaries for all periods ending on or after December 31,
2000;

(b) Each of the Companies and the Subsidiaries has timely paid all Taxes shown
as due on any Tax Returns (or on subsequent assessments with respect thereto) of
such Company or Subsidiary;

(c) there are no Liens, other than Permitted Liens, with respect to Taxes upon
any assets of any of the Companies or the Subsidiaries. Each of the Companies
and the Subsidiaries has withheld all Taxes required to be withheld in respect
of wages, salaries and other payments to all employees, officers and directors
and any Taxes required to be withheld from any other person and has timely paid
all such amounts withheld to the proper Governmental Authority;

(d) no audit by a Governmental Authority of any material Tax Return of any of
the Companies or the Subsidiaries is in process, pending or threatened (either
in writing or verbally, formally or informally), and none of the Companies or
the Subsidiaries is a party to any Action for the assessment or collection of
Taxes;

(e) none of the Companies nor the Subsidiaries has agreed to any extension of
time still in effect with respect to any Tax assessment or deficiency, and no
waiver or extension of any statute of limitations is in effect with respect to
Taxes or Tax Returns of any of the Companies or the Subsidiaries;

(f) none of the Companies nor the Subsidiaries conducts business in or derives
income from any jurisdiction other than jurisdictions for which Tax Returns have
been filed by or with respect to it, and no claim has ever been made by any
Governmental Authority in a jurisdiction where such Company or Subsidiary does
not file Tax Returns that it is or may be subject to Tax by such jurisdiction;

(g) none of the Companies nor the Subsidiaries will be required to take into
account any income or gain in a taxable period beginning after the Closing Date
that is attributable to a transaction or event that occurred prior to the
Closing Date (including by reason of any change in method of accounting, closing
agreement entered into with any Governmental Authority, installment sale, open
transaction or prepaid amount);

 

12



--------------------------------------------------------------------------------

EXECUTION

(h) each of the Companies and the Subsidiaries is in full compliance with all
terms and conditions of any Tax exemption, Tax holiday or other Tax reduction
agreement or order and the consummation of the transactions contemplated by this
Agreement will not have any adverse effect on the continued validity and
effectiveness of any such Tax exemption, Tax holiday or other Tax reduction
agreement or order;

(i) each of the Companies and the Subsidiaries is and has at all times been
resident for Tax purposes in its place of incorporation or formation and is not
and has not at any time been treated as resident in any other jurisdiction for
any Tax purpose (including any double taxation arrangement);

(j) none of the Companies nor any of the Subsidiaries (i) has been a United
States real property holding corporation within the meaning of
Section 897(c)(1)(A)(ii) of the Code (or any similar state, local or foreign
laws); (ii) has made any payment or payments, is obligated to make any payment
or payments, or is a party to any Contract (or participating employer in any
Plan) that, individually or collectively, could give rise to the payment of any
amount (whether in cash or property) as a result of the purchase and sale of the
Shares that would not be deductible pursuant to Section 280G of the Code (or any
similar state, local or foreign laws); or (iii) has been either a “distributing
corporation” or a “controlled corporation” in a distribution of stock intended
to qualify for tax-free treatment under Section 355 of the Code, or any similar
state, local or foreign laws);

(k) none of the Companies nor any of the Subsidiaries (i) is a party to or bound
by any Tax allocation or sharing agreement; (ii) is or has been a member of any
affiliated group, within the meaning of Section 1504(a) of the Code (or any
similar state, local or foreign laws, including any arrangement for group Tax
relief within a jurisdiction or similar arrangement) that filed or was required
to file a consolidated, combined, unitary or similar Tax Return (other than the
affiliated group, the common parent of which is Seller, or any of the Companies
or the Subsidiaries); or (iii) has any liability for the Taxes of any Person
under Treasury Regulations Section 1.1502-6 (or any similar state, local or
foreign laws, including any arrangement for group Tax relief within a
jurisdiction or similar arrangement), as a transferee or successor, by contract,
or otherwise;

(l) Other than a withholding Tax liability arising from interest payments to
Seller of GBP5,000, the Companies and Subsidiaries (other than Amana US)
(1) have deducted and properly accounted for all amounts which they have been
obliged to deduct or otherwise account in respect of Tax (whether under the Pay
as You Earn system or otherwise) to the appropriate Tax or other authority
(whether within or outside the United Kingdom) competent to impose or which
otherwise seeks to determine liability for, and/or administers or collects Tax
(“Taxation Authority”) which term shall include without limitation, any person
holding any power of sale over any property for the purpose of raising the
amount of such Tax and any person having the benefit of the indemnity or right
to recovery, (2) have complied fully with all reporting requirements relating to
all such amounts and, (3) have (where required by the applicable law) duly
provided certificates of deduction of Tax to the recipients of payments from
which deductions have been made;

(m) other than amounts arising in the normal course of filing of Tax Returns
pertaining to prepayments of Tax by Amana EU and Iconica, neither the Companies
nor the Subsidiaries (other than Amana US) nor any director or officer of any of
them has paid within the past seven years ending on the date of this Agreement
or will become liable to pay any penalty, fine, surcharge or interest charged by
virtue of the provisions of the Taxes Management Act 1970 (“TMA”) or any other
directive, statute, enactment, law or regulation, wheresoever enacted or issued,
coming into force or entered into providing for or imposing any Tax and shall
include orders, regulations, instruments, by-laws or other subordinate
legislation made under the relevant statute or statutory provision and any
directive, statute,

 

13



--------------------------------------------------------------------------------

EXECUTION

enactment, law, order, regulation or provision which amends, extends,
consolidates or replaces the same or which has been amended, extended,
consolidated or replaced by the same (“Taxation Statute”);

(n) other than a closed UK Inland Revenue Tax enquiry relating to the 2001
fiscal year of Amana EU’s Tax affairs, neither the Companies nor any Subsidiary
(other than Amana US) have not, within the past 7 years, been the subject of any
dispute, investigation, enquiry or discovery by or with any Tax Authority, and
the Seller is not aware of any circumstance which made it likely that any of
their Tax affairs are likely to be the subject of any such dispute,
investigation, enquiry or discovery;

(o) other than an expense dispensation and an Inland Revenue Tax ruling which
exempts the deduction of withholding taxes from Amana EU commissions of trade,
the amount of Tax chargeable on the Companies and the Subsidiaries (other than
Amana US) during any Tax period ending on or within the six years before Closing
has not depended on any concession, agreements or other formal or informal
arrangement with any Taxation Authority, and no such concession, agreement or
arrangement is likely to be withdrawn;

(p) other than those reliefs already claimed in the normal course of business,
neither Amana EU nor Iconica are, or at the Closing will be entitled to:
(i) make any claim (including a supplementary claim), disclaimer or election for
relief under any Taxation Statute or provision; and/or (ii) appeal against any
assessment or determination relating to Tax; and/or (iii) apply for a
postponement of Tax;

(q) the book value shown or adopted for the purposes of the Financial Statements
as the value of each of the assets of the Companies and the Subsidiaries (other
than Amana US) on the disposal of which a chargeable gain or allowable loss
could arise does not exceed the amount which on a disposal of such asset at the
date of this Agreement would be deductible under section 38 of Taxation of
Chargeable Gains Act 1992 (“TCGA”) (the book value of the assets has not been
revalued upwards);

(r) no liability to Tax would arise on the disposal of any asset, other than
trading stock, acquired since the date of the Financial Statements for a
consideration equal to the consideration actually given for the acquisition (the
acquisition of the assets has not delayed Tax until their subsequent sale);

(s) neither the Companies nor the Subsidiaries (other than Amana US) have
disposed of any asset for a deferred or contingent consideration an amount of
which is still outstanding;

(t) except for those assets or liabilities already subject to computation for
Tax purposes and disclosed at the date of the Financial Statements, if each of
the Companies and Subsidiaries (other than Amana US) capital assets owned at the
date of the Financial Statements was disposed of for a consideration equal to
the book value of that asset in, or adopted for the purpose of, the balance
sheet comprised in the Financial Statements or, in the case of assets acquired
since the date of the Financial Statements, equal to the consideration given on
acquisition, no balancing charge under the Capital Allowances Act 2001 or any
other legislation relating to capital allowances would arise (the assets have
been written down in the accounts at the same rate as for Tax);

(u) neither the Companies nor the Subsidiaries (other than Amana US) have at any
time entered into any transaction, series of transactions, scheme or arrangement
of which the main purpose, or one of the main purposes, was the avoidance of a
liability to Tax nor have they at any time entered into a transaction the main
purpose of which was a commercial purpose but into which a step or a series of
steps for which there was no bona fide commercial purpose have been inserted
with a view to the avoidance of a liability to Tax;

 

14



--------------------------------------------------------------------------------

EXECUTION

(v) Amana EU and Iconica are taxable persons and duly registered for the
purposes of Value Added Tax (“VAT”) under the Value Added Tax Act 1994 (“VATA”),
with quarterly prescribed accounting periods, such registration not being
subject to any conditions imposed by or agreed with HM Customs & Excise and
neither Amana EU nor Iconica are (or are there any circumstances by virtue of
which any of them may become) under a duty to make monthly payments on account
under the Value Added Tax (Payments on Account) Order 1993. Amana EU and Iconica
have never formed part of any other group of companies for the purposes of
Section 43 VATA nor a group of companies for any other Tax purpose;

(w) Amana EU does hold an interest in buildings of land in respect of which
neither they nor any other person has made an election to waive the exemption to
VAT in accordance with the provisions of paragraph 2 of Schedule 10 VATA. Amana
EU is contractually committed to receive supplies in respect of which such an
election has not been made;

(x) All documents which are liable to be stamped and which are in the possession
or under the control of the Companies or the Subsidiaries (other than Amana US)
or to which the Companies or the Subsidiaries (other than Amana US) is a party
have been properly stamped and the appropriate stamp duty has been paid and
there is no liability for any penalty in respect of such duty and no such
documents which are outside the United Kingdom would attract stamp duty if they
were brought into the United Kingdom. No circumstances exist or might exist
which would require the Companies or the Subsidiaries (other than Amana US) to
re-present for stamping any document which has already been stamped;

(y) in the last five years neither the Companies nor the Subsidiaries (other
than Amana US) have made any claim for relief from stamp duty under section 42
Finance Act 1930, section 151 Finance Act 1995 or section 75, 76 or 77 Finance
Act 1986, nor do they hold an estate or interest in land that is derived from an
estate or interest in respect of which such a claim for relief was made;

(z) neither the Companies nor the Subsidiaries (other than Amana US) have had
transferred to it or agreed to acquire any chargeable securities (as defined in
section 99 Finance Act 1986) in circumstances which have given rise to or which
may give rise to a liability for stamp duty reserve Tax nor are there any other
circumstances in which they may have a liability for stamp duty reserve Tax; and

(aa) Stamp duty land Tax has been paid in full in respect of all estates or
interests in land acquired on or after 1 December 2003 by the Companies or the
Subsidiaries (other than Amana US) and there are no contingent liabilities or
requirements to submit a further land transaction and no arrangements capable of
giving rise to a further land transaction and no arrangements capable of giving
rise to a further charge to stamp duty land Tax.

3.15 Contracts and Commitments. Section 3.15 of the Disclosure Schedule sets
forth a list of all of the Contracts to which any of the Companies or
Subsidiaries are a party or by which any of the Companies, Subsidiaries or their
respective assets are bound and which fall into one of the following categories
(each such contract, a “Material Contract”):

(a) any Contracts containing any covenant limiting the ability of any of the
Companies or Subsidiaries to engage in any line of business or to compete with
any Person;

(b) any agreements under which any of the Companies or Subsidiaries has borrowed
or loaned money, or any note, bond, indenture, mortgage, installment obligation
or other evidence of indebtedness for borrowed or loaned money or any guarantee
of such indebtedness;

 

15



--------------------------------------------------------------------------------

EXECUTION

(c) powers of attorney from any of the Companies or Subsidiaries;

(d) any Contract relating to expenditures with respect to any of the Companies
or Subsidiaries and involving committed future payments which exceed $25,000 in
any 12 month period, excepting photographer or contributor agreements and
contracts of employment;

(e) any Contract relating to the acquisition or disposition of assets (other
than in the ordinary course of business consistent with past practice) or any
Equity Securities of any business enterprise;

(f) any Contract with respect to Company Intellectual Property and which is
listed on Section 3.11(a) of the Disclosure Schedule;

(g) all agency, distribution and other such Contracts pursuant to which any of
the Companies or Subsidiaries supply Images to third parties or otherwise
authorize third parties to supply or distribute Images, as attached to
Section 3.15(g) of the Disclosure Schedule;

(h) all Contracts that provide for the payment of benefits or the acceleration
of benefits to personnel as a result of the consummation of the transactions
contemplated by this Agreement;

(i) all agreements between Seller (including its directors, officers, employees
and Affiliates (excepting the Companies and Subsidiaries)), on the one hand, and
any of the Companies and/or Subsidiaries, on the other hand;

(j) all photographer agreements with regard to royalty payments and financial
reporting (these agreements will not be listed on Section 3.15 of the Disclosure
Schedule, but are included within the definition of Material Contract), and
agreements for (i) the twenty photographers contracted to Amana EU whose Images
generated the greatest amount of revenue for the Companies and Subsidiaries in
2004, (ii) the twenty photographers contracted to Amana US whose Images
generated the greatest amount of revenue for the Companies and Subsidiaries in
2004, and (iii) the ten photographers contracted to Iconica whose Images
generated the greatest amount of revenue for Iconica in 2004;

(k) any other agreements entered into or committed to by any Company or
Subsidiary which contain provisions providing for: photographer advances;
minimum royalty obligations; special ongoing pricing arrangements or commitments
with customers or licensees; agreements that Images appear in a particular order
in website search order results; or commitments to a minimum number of search
slots for an Image provider or photographer.

None of the Companies, Subsidiaries or, to Seller’s Knowledge, any other party
to any such Material Contract is in breach thereof or default thereunder and, to
Seller’s Knowledge, there does not exist under any such Material Contract any
event which, with the giving of notice or the lapse of time, would constitute
such a breach or default. No notice has been received that there will be a loss
of, alteration or contract cancellation of, any Material Contract.

3.16 Compliance with Laws. To the Seller’s Knowledge, the Companies and
Subsidiaries are in compliance in all respects with all Applicable Laws and all
Orders of, and agreements with, any Governmental Authority applicable to such
Companies and Subsidiaries. Neither the Companies nor any of the Subsidiaries
have received (i) any notice, claim or assertion, formal or informal, of any
such violation by any of the Companies or the Subsidiaries from any Person or
(ii) any request from any Governmental Authority that any of the Companies or
Subsidiaries modify or terminate any of its

 

16



--------------------------------------------------------------------------------

EXECUTION

operations or modify or dispose of any of its Properties. To the Seller’s
Knowledge, the Companies and Subsidiaries have all permits, certificates,
licenses, approvals and other authorizations required under Applicable Laws or
necessary in connection with the conduct of their respective businesses.

3.17 Labor Matters.

(a) Except as set forth in Section 3.17 of the Disclosure Schedule, there are,
and during the 12 months prior to the Closing Date have been, no claims,
disputes or controversies pending or, to Seller’s Knowledge, threatened
involving any employee or group of employees of any of the Companies or
Subsidiaries. During the 12 months prior to the Closing Date, none of the
Companies nor any of the Subsidiaries has suffered or sustained any work
stoppage and no such work stoppage is threatened.

(b) The Companies and Subsidiaries have complied in all respects, and are
presently in compliance in all respects, with all Applicable Laws related to the
employment of its employees, including provisions related to wages, hours,
leaves of absence, equal opportunity, occupational health and safety, workers’
compensation, severance, employee handbooks or manuals, collective bargaining
and the payment and withholding of social security and other Taxes. Neither the
Companies nor the Subsidiaries has any liability under any Applicable Law
related to employment and attributable to an event occurring or a state of facts
existing prior to the Closing Date, except as otherwise set forth in
Section 3.17 of the Disclosure Schedule or reflected on the Financial
Statements.

(c) There is, and in the 12 months prior to the Closing Date has been, no formal
labor union or other formal employee representative body installed at any of the
Companies or Subsidiaries. Neither the Companies nor the Subsidiaries have or
since 31 December 2003 has had any collective bargaining agreements with any of
its employees or any employee representative body. There is, and in the 12
months prior to the Closing Date have been, no labor union or other collective
organizing or election activity pending or, to Seller’s Knowledge, threatened
with respect to any of the Companies or the Subsidiaries.

(d) Those persons named as such in Section 3.17(d) of the Disclosure Schedule
are the only Directors of the Companies and the Subsidiaries.

(e) Seller has provided to Buyer a list of all the employees employed on and/or
since May 9, 2005, by the Companies and the Subsidiaries which shows on an
anonymous basis in relation to each Employee his age, the hire date, period of
continuous employment, date of termination (as applicable), and current salary
or wages and which is true, complete and accurate in all respects.

(f) True copies of the standard employment agreements of the Companies and
Subsidiaries, and of the U.S. and U.K. staff handbooks have been provided to
Buyer. All non-standard or unique employment agreements have been provided to
Buyer and are listed in Section 3.17(f) of the Disclosure Schedule.

(g) There are no outstanding loans made by any Company or Subsidiary to any
director, officer or employee or former director, officer or employee.

(h) No Company or Subsidiary has had or has in existence or participates in and
is proposing to introduce or participate in any share incentive scheme, share
option scheme or profit-sharing scheme for all or any part of their directors,
officers or employees.

 

17



--------------------------------------------------------------------------------

EXECUTION

(i) No Company or Subsidiary has been the transferee in any transfer of
employment to which the U.K. Transfer of Undertakings (Protection of Employment)
Regulations 1981 apply.

(j) Except for possible claims by those persons identified as being independent
contractors in Section 3.17(j) of the Disclosure Schedule, no independent
contractor (an independent contractor for this purpose being any person who,
whether personally or through a company owned by them or which they control,
provides services to any Company or Subsidiary) has any rights as or in any way
holds the status of an employee under a contract of service, and each Company
and Subsidiary has complied with its obligations under Applicable Law in
relation to and in respect of each current and former independent contractor,
including any obligation to make any payment to any such independent contractor.

3.18 Environmental Matters. Except as set forth in Section 3.18 of the
Disclosure Schedule, (a) none of the Companies nor any of the Subsidiaries has,
as of the Effective Date, received any notice alleging any violation of, or any
liability relating to, any Applicable Law or Order, related to the protection of
human health or the environment, or the use, treatment, storage, disposal,
release or transportation of Hazardous Waste, including, the Comprehensive
Environmental Response, Compensation and Liability Act, the Emergency Planning
and Community Right-To-Know Act, the Solid Waste Disposal Act, the Resource
Conservation and Recovery Act, the Clean Air Act, the Water Pollution Control
Act, the Toxic Substances Control Act, the Hazardous Materials Transportation
Act, and the Occupational Safety and Health Act, each as amended and
supplemented, and any regulations promulgated pursuant to such laws, and any
analogous national, state or local statutes or regulations in any relevant
jurisdiction (“Environmental Laws”), which violation has not been resolved, and
as of the Effective Date, to the Seller’s Knowledge, no such notice is
threatened, (b) the Companies and the Subsidiaries are and have been at all
times in the past five years in compliance with all applicable Environmental
Laws, (c) the Companies and Subsidiaries have obtained and are and have been at
all times in the past five years in compliance with all governmental
environmental permits, registrations and authorizations required under
Environment Laws for the operation of the businesses of such Companies and
Subsidiaries and (d) none of the Companies nor any of the Subsidiaries have
entered into, agreed to, or is subject to any judgment, decree or Order in any
relevant jurisdiction under any Environmental Laws.

3.19 Employee Plans.

(a) Section 3.19 of the Disclosure Schedule lists each employee benefit plan
(including but not limited to incentive, bonus, cafeteria, medical, dental,
vision, life insurance, dependent care assistance, tuition reimbursement,
disability, sick pay, holiday, change of control, leave, vacation, severance,
pension, profit sharing, retirement, stock option, stock purchase, restricted
stock, phantom stock or stock appreciation or other benefit plans but excluding
any required plan under mandatory statutory law), whether subject to the laws of
the United States or other Applicable Law, (i) covering active, former or
retired employees, directors or independent contractors of any Company or
Subsidiary or any dependents thereof, (ii) sponsored, maintained or contributed
to by any Company or Subsidiary, or (iii) with respect to which any Company or
Subsidiary has (or could reasonably be expected to have) any obligation or
liability (each a “ Employee Plan”). Excepting the regular employer
contributions to the Amana US 401(k) plan, no Company or Subsidiary has any
agreement, arrangement or obligation to create, enter into or contribute to any
additional Employee Plan, or to modify or amend any existing Employee Plan. No
Company or Subsidiary is under any obligation to provide any benefits or make
any payments except as required by and specified in the Employee Plan.

 

18



--------------------------------------------------------------------------------

EXECUTION

(b) Seller has provided or caused to be provided to Buyer a copy of each
Employee Plan, and where applicable, (i) any related trust agreement, annuity or
insurance contract, (ii) the most recent annual report (including Form 5500)
relating to such Employee Plan, and (iii) any other related contracts or
agreements (and any amendments thereto).

(c) With respect to each Employee Plan: (i) such Employee Plan has been
administered in all material respects with its terms and with the requirements
prescribed by any Applicable Laws, including the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the Code; (ii) no material
“prohibited transaction” as defined in Section 406 of ERISA or Section 4975 of
the Code has occurred with respect to such Employee Plan for which an exemption
is not available; (iii) to Seller’s Knowledge, all “fiduciaries,” as defined in
ERISA Section 3(21), with respect to the Employees Plans, have complied with the
requirements of ERISA Section 404; and (iv) except pursuant to Section 5.17, no
steps have been taken to wind-up or commence the winding-up of any of the
Employee Plans.

(d) Except as provided on Section 3.19(d) of the Disclosure Schedule, to the
extent applicable, a favorable determination letter, opinion or notification has
been issued by any Governmental Authority (including the Internal Revenue
Service) with respect to each Employee Plan (including regarding those intended
to be qualified under Section 401(a) of the Code, as amended by that legislation
commonly referred to as “GUST”) and, to Seller’s Knowledge, no condition exists
that could reasonably be expected to result in the revocation of any such
letter, opinion or notification.

(e) No Employee Plan is (i) covered by Title IV of ERISA or Section 412 of the
Code, (ii) a “multiemployer plan,” as defined in Section 3(37) or 4001(a)(3) of
ERISA, (iii) a multiple employer plan within the meaning of Section 4063 or 4064
of ERISA or Section 413 of the Code, or (iv) a “multiple employer welfare
arrangement,” as defined in Section 3(40) of ERISA.

(f) There are no pending or anticipated (by Seller or any of the Companies or
Subsidiaries) claims or governmental investigations or audits against or
otherwise involving any of the Employee Plans and no suit, Action or other
litigation (excluding claims for benefits incurred in the ordinary course) has
been brought against or with respect to any Employee Plan that could reasonably
be expected to result in a liability to any of Seller, the Companies or
Subsidiaries.

(g) All contributions, reserves or premium payments to any Employee Plan have
been made or provided for on the financial books and records of the Companies
and Subsidiaries, to the extent required by the Employee Plans, Applicable Law
or applicable GAAP. All Taxes that are required by law to be withheld from or
assessed against benefits derived under the Employee Plans have been properly
withheld, if applicable, and have been remitted to the proper depository. All
actuarial, consultancy, legal and other fees, charges or expenses in respect of
each Employee Plan have been paid and no services have been rendered in respect
of any Employee Plan in respect of which an account or other invoice has not
been rendered.

(i) Without limiting Sections 3.19(a) through 3.19(g), each Employee Plan
mandated by a government other than the United States or subject to the laws of
a jurisdiction outside of the United States (a “Foreign Company Plan”), has been
administered and is in material compliance with its terms and Applicable Laws,
rules and regulation, and if intended to qualify for special Tax treatment,
meets and has complied at all times with all requirements for such treatment and
has obtained all necessary approvals of all Governmental Authorities. All
contributions required to be made under the terms of any Foreign Company Plan or
Applicable Law as of the Closing Date have been made or will be timely made on
or prior to the Closing Date. With respect to any unfunded retirement plan which
is a Foreign Company Plan for which applicable GAAP or Applicable Law

 

19



--------------------------------------------------------------------------------

EXECUTION

requires that reserves be recorded on a statement of financial position,
reserves have been recorded on the Financial Statements in a manner which is
consistent with applicable GAAP and Applicable Law. With respect to funded
pension or retirement plans which are Foreign Company Plans, such plans have
been funded in accordance with their terms, applicable GAAP and Applicable Law.
There are no actions, suits or claims (other than routine claims for benefits)
pending or threatened with respect to any Foreign Company Plan. Seller has
provided to Buyer copies, summaries or written descriptions of each Foreign
Company Plan.

3.20 Insurance. Seller has delivered to Buyer true copies of all policies of
liability, theft, fire, title, workers’ compensation, property, errors and
omissions and other forms of insurance and surety bonds insuring any of the
Companies and Subsidiaries and their directors, officers, employees, properties,
assets and businesses. All such insurance policies are in full force and effect
and all premiums have been timely paid by the Companies and Subsidiaries. None
of the Companies or Subsidiaries has failed to give any notice or to present any
claim under any such policy or binder in a due or timely fashion. There have not
been any claims under any such policies against any insurers in relation to the
operation of any of the Companies or Subsidiaries from December 31, 2003 until
the date of this Agreement.

3.21 Certain Relationships and Interests. Except as set forth in Section 3.21 of
the Disclosure Schedule, none of the Companies or Subsidiaries presently has,
and since December 31, 2003, none of the Companies or Subsidiaries has had, any
Contract with, any outstanding loans to or from, any outstanding liabilities to,
or any sharing arrangements (whether for compensation or otherwise) with, any
officer, director, employee, stockholder, member or Affiliate (other than the
Companies and Subsidiaries themselves) of Seller, the Companies or any of the
Subsidiaries or any relative of any such Person or any Person in which any such
individual is an officer, director or partner or has a financial interest,
direct or indirect. Except Seller’s ownership interest in the Companies and the
Subsidiaries and except as set forth in Section 3.21 of the Disclosure Schedule,
neither Seller nor any officer, director, employee, stockholder, member or
Affiliate (other than the Companies and Subsidiaries themselves) of Seller, the
Companies or Subsidiaries, nor any relative of any of such individual, owns or
has any direct or indirect interest in any property owned or used by or leased
to the Companies or the Subsidiaries or any Intellectual Property right licensed
to or by or used by the Company or any of its Subsidiaries. Except Seller’s
ownership interest in the Companies and the Subsidiaries and except as set forth
in Section 3.21 of the Disclosure Schedule, to the Seller’s Knowledge, neither
Seller nor any officer, director, stockholder, member or Affiliate (other than
the Companies and Subsidiaries themselves) of Seller, the Companies or
Subsidiaries, nor any relative of any such individual, owns or has any direct or
indirect interest in any business which is a competitor, supplier or customer of
the Companies or the Subsidiaries or in any Person with whom the Company or any
of the Subsidiaries is doing business in any way (other than holdings solely for
passive investment purposes of securities of publicly held and traded entities
constituting less than 5% of the equity of any such entity).

3.22 Books and Records.

(a) Taking into account the size and complexity of the operations of each of the
Companies and Subsidiaries, each Company and Subsidiary maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles applicable to such entity and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for

 

20



--------------------------------------------------------------------------------

EXECUTION

assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

(b) The Companies and the Subsidiaries have in their power or possession all
records required to determine their liability to Tax, including the Tax
consequence which would arise on any disposal or realization of any asset in the
future.

3.23 Insolvency.

(a) No receiver or administrative receiver has ever been appointed of the whole
or any part of the assets or undertaking of Seller, any Company or any
Subsidiary.

(b) No petition has been presented during the 12 months preceding the Closing
and no order has ever been made and no resolution has ever been passed for the
winding-up of Seller, any Company or any Subsidiary, or for the appointment of a
provisional liquidator to Seller, any Company or any Subsidiary.

(c) Neither Seller nor any Company or any Subsidiary is insolvent or unable to
pay its debts as and when they fall due (within the meaning of any Applicable
Law).

(d) Neither Seller nor any Company or any Subsidiary has stopped or suspended
payment of its Debts, except in cases of a bona fide dispute regarding the Debt.

(e) No unsatisfied judgment, order or award is outstanding against Seller, any
Company or any Subsidiary.

3.24 Brokers’ or Finders’ Fees. Neither Seller nor any Company or Subsidiary has
authorized any person to act as broker, finder or in any other similar capacity
in connection with the transactions contemplated by this Agreement, except for
Mizuho Securities and Bridgeford Group, whose fee will be the responsibility of
Seller.

3.25 Exclusivity of Representations. The representations and warranties made by
Seller in this Agreement are the exclusive representations and warranties made
by Seller. Seller hereby disclaims any other express or implied representations
or warranties, including without limitation, regarding the pro forma financial
information, financial projections or other forward-looking statements of any of
the Companies, Subsidiaries or Seller.

3.26 Separate and Independent. Each of the warranties, representations and
undertakings set out in this Agreement shall be separate and independent and,
save as expressly provided, shall not be limited by reference to any other
clause or anything in this Agreement or the schedules hereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:

4.1 Organization; Authority. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all requisite power and authority to enter into this
Agreement and the Transaction Agreements to which it is a party and any other
agreements contemplated by this Agreement to be entered into by Buyer at
Closing, and to

 

21



--------------------------------------------------------------------------------

EXECUTION

consummate the transactions contemplated hereby and thereby. The execution and
delivery by Buyer of this Agreement and each such Transaction Agreement, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary action on the part of Buyer. This Agreement has
been, and at the Closing each such Transaction Agreement will be, duly executed
and delivered by Buyer. This Agreement constitutes a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity.

4.2 No Buyer Conflict or Default. Neither the execution and delivery of this
Agreement nor the consummation by Buyer of any of the transactions contemplated
herein will result in a violation of, or a default under, or conflict with, or
require any consent, approval or notice under, any contract, trust, commitment,
agreement, obligation, understanding, arrangement or restriction of any kind to
which Buyer is a party or by which Buyer is bound. Consummation by Buyer of the
transactions contemplated herein will not violate, or require any consent,
approval or notice under, any provision of any judgment, order, decree, statute,
law, rule or regulation applicable to Buyer, except (a) any filing required
under U.S., U.K., Italian, French, German or European merger or equivalent laws
or regulations, or (b) as may be necessary as a result of any facts or
circumstances relating solely to Seller or its Affiliates.

4.3 Litigation. Except as set forth on Schedule 4.3, there are no claims,
actions, suits, investigations or proceedings pending or, to the knowledge of
Buyer, threatened against or affecting Buyer, at law or in equity, by or before
any Governmental Authority, or by or on behalf of any third party, which, if
adversely determined, would materially impair Buyer’s ability to consummate the
transactions contemplated hereby, and there are no outstanding Orders of any
Governmental Authority, affecting Buyer or its assets, at law or in equity,
which would materially impair Buyer’s ability to consummate the transactions
contemplated hereby.

4.4 Funding. Buyer has the necessary funding to meet all of its obligations
under this Agreement and the Transaction Agreements, including the payment of
the Purchase Price, and all of its fees and expenses in order to consummate the
transactions contemplated by this Agreement.

4.5 Investigation. Buyer acknowledges and agrees that, except in the case of
fraud or willful misconduct, it will not assert any claim against any of the
respective officers, directors, employees, shareholders, affiliates or other
representatives (or any agent of or advisor to any thereof) of Seller, the
Companies or Subsidiaries, or hold any of such persons liable, for any
inaccuracies, misstatements or omissions with respect to information furnished
by Seller, such persons concerning Seller, or any of the Companies or
Subsidiaries in connection with the transactions contemplated by this Agreement.
Buyer acknowledges and agrees that none of the respective officers, directors,
employees, shareholders, affiliates or other representatives (or any agent of or
advisor to any thereof) of any of the Companies or Subsidiaries have made, or
are making, any representations or warranties in their respective individual
capacities with respect to any Company, Subsidiary, this Agreement, any other
agreements or certificates delivered hereunder or any of the transactions
contemplated hereby.

4.6 No Reliance. Buyer and its representatives have inspected and conducted such
reasonable review and analysis (financial and otherwise) of the Companies and
Subsidiaries as desired by Buyer. The consummation of the sale and purchase of
the Shares by Buyer is not done in reliance upon any warranty or representation
by, or information from, the Seller or any of the Companies or the Subsidiaries,
of any sort, oral or written, except the warranties and representations
specifically set forth in this Agreement (including the Disclosure Schedule or
the Transaction Agreements) and in any

 

22



--------------------------------------------------------------------------------

EXECUTION

certificates required to be delivered to Buyer by the Seller hereunder. Such
consummation is instead done entirely on the basis of Buyer’s own investigation,
analysis, judgment and assessment of the present and potential value and earning
power of the Companies and the Subsidiaries as well as those representations and
warranties by the Seller specifically set forth in this Agreement (including the
Disclosure Schedule hereto) and in any certificates required to be delivered to
Buyer by the Seller hereunder. As of the Effective Date, Buyer’s Acquisition
Team does not have any actual knowledge of the existence or nonexistence or
occurrence or nonoccurrence of any event, condition or circumstance the
existence, nonexistence, occurrence or nonoccurrence of which would cause any
representation or warranty of the Seller contained in this Agreement to be
untrue or inaccurate in any material respect.

ARTICLE V

COVENANTS OF THE PARTIES

5.1 Conduct of the Company’s Business. Except as expressly provided for by this
Agreement, during the period from the Effective Date to the Closing Date, Seller
will cause each of the Companies and the Subsidiaries to, and each of the
Companies and the Subsidiaries will conduct their business and operations solely
in the ordinary course of business consistent with past practice. Without
limiting the generality of the foregoing, except as expressly provided by this
Agreement, during the period from the date of this Agreement to the Closing
Date, without the prior written consent of Buyer, Seller will cause each Company
and Subsidiary not to, and each of the Companies and Subsidiaries will not:

(a) make any capital expenditure exceeding $50,000 in the aggregate;

(b) enter into or assume any Material Contract except in the ordinary course of
business consistent with past practice, and amend or terminate any Material
Contract to which any of the Companies or Subsidiaries is a party or by which
any of the Companies or Subsidiaries or any of the property of any of the
Companies or Subsidiaries is or may be bound;

(c) change any of its accounting methods or practices (including any change in
depreciation or amortization policies or rates);

(d) make any election or change any election concerning Taxes, adopt or change
any Tax accounting method or practice, or change any Tax accounting period;

(e) make any revaluation any of its assets for book or Tax purposes or for any
fluctuations in exchange rates with respect to foreign currencies;

(f) increase the salary or other compensation or benefits of, or pay or agree to
pay any bonus or other additional salary or other compensation or benefit to
(including severance or termination pay), present or former directors, officers,
employees, consultants or contractors (including photographers), except
increases in compensation granted as part of the annual staff reviews consistent
with past practices;

(g) except for any sale or disposal of used Equipment, the net book value of
which is $50,000 or less in the aggregate, sell, lease or otherwise dispose or
transfer any property, except for nonexclusive licenses of Images in the
ordinary course of business consistent with past practice for fair
consideration;

 

23



--------------------------------------------------------------------------------

EXECUTION

(h) create, incur, satisfy, extinguish, assume or guarantee any Debt, or make or
take out any loans to or from any Person, or guaranty any Debt or other
obligations of any Person, other than in the ordinary course of business and
consistent with past practice;

(i) waive or release any right, claim or defense except in the ordinary course
of business consistent with past practice and in an aggregate amount not
exceeding $50,000;

(j) make any dividend, distribution or other payment in respect of its Equity
Securities to Seller or any directors, officers, employees, Affiliates or
shareholders of Seller, in each case in any form, or any accrual in respect of
the same,

(k) make any other fee, payment or reimbursement to Seller or any director,
officer, employee, Affiliate or shareholder of Seller by any of the Companies or
Subsidiaries, in each case in any form, or any accrual in respect of the same,
except for fees, payments or reimbursements on an arm’s length basis that are
consistent with past practice and in the ordinary course of business;

(l) issue, sell or deliver, redeem or purchase, any of its Equity Securities, or
grant, issue or enter into any options, warrants, rights, agreements or
commitments with respect to the issuance of its Equity Securities, or amend any
terms of any such Equity Securities or agreements;

(m) allow the imposition of any Lien (other than a Permitted Lien and any
non-exclusive licenses or sublicenses relating to the Images entered into in the
ordinary course of business consistent with past practice) on any property of
any of the Companies or Subsidiaries;

(n) change the timing for payment, practices or procedures with respect to the
payment of trade payables or other obligations of any of the Companies or
Subsidiaries or the collection of accounts receivable and revenues (whether by
way of acceleration of collections or otherwise);

(o) transact business other than in the ordinary course consistent with past
practice;

(p) fail to pay its creditors within the times agreed with such creditors or
allow any Debt to become overdue for payment;

(q) prepay, or allow any event to occur that would give rise to a liability to
repay, any indebtedness with a value of $50,000 or more in the aggregate in
advance of its stated maturity;

(r) acquire or agree to acquire by merging or consolidating with, or by
purchasing the Equity Securities or a substantial portion of the assets of, or
by any other manner, any business or any corporation, partnership, association
or other business organization or division thereof or otherwise acquire or agree
to acquire any assets with a value in excess of $50,000 in the aggregate;

(s) enter into any exclusive license or other license or arrangement with
respect to Images or other Intellectual Property rights outside the ordinary
course of business consistent with past practice;

(t) dispose or allow to lapse any rights to the use of any Intellectual
Property, or dispose or disclose to any Person any Intellectual Property not
theretofore a matter of public knowledge, other than in the ordinary course of
business; or

(u) agree, whether in writing or otherwise, to do any of the foregoing.

 

24



--------------------------------------------------------------------------------

EXECUTION

5.2 Reasonable Commercial Efforts. Subject to the terms and conditions of this
Agreement, each of the parties hereto will use its reasonable commercial efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under Applicable Laws and regulations to
consummate the transactions contemplated by this Agreement at the earliest
practicable date. Whenever this Agreement requires the Companies or Subsidiaries
to take or desist from taking action during periods prior to Closing, Seller
agrees to cause the Companies and Subsidiaries to act or desist from such
action, as applicable.

5.3 Consents. Without limiting the generality of Section 5.2, each of the
parties hereto will use its reasonable commercial efforts to obtain all
licenses, permits, authorizations, consents and approvals of all third parties
and Governmental Authorities necessary in connection with the consummation of
the transactions contemplated by this Agreement prior to the Closing. Each of
the parties hereto will make or cause to be made all filings and submissions
under laws and regulations applicable to it as may be required for the
consummation of the transactions contemplated by this Agreement. The parties
hereto will coordinate and cooperate with each other in exchanging such
information and assistance as any of the parties hereto may reasonably request
in connection with the foregoing.

5.4 Public Announcements; Confidentiality. The parties hereto shall not issue
(and shall cause their respective directors, officers, employees,
representatives and Affiliates not to issue) any report, statement or press
release or otherwise make any public statement with respect to this Agreement
and the transactions contemplated hereby without prior consultation with and
approval of the other party, except as may be required by Applicable Law,
including, Japanese or U.S. securities regulations and laws, in which case such
party shall endeavor to advise the other parties and discuss the contents of the
disclosure a reasonable period before issuing any such report, statement or
press release. Furthermore, the parties hereto shall keep confidential and not
disclose, and shall cause their respective Affiliates and directors, officers,
employees and representatives of such party and their respective Affiliates to
keep confidential and not disclose, any of the terms and conditions of this
Agreement or any Transaction Agreement to any Third Party or any information in
whatever form, tangible or intangible, that is not generally known to the public
and that was provided to Seller by Buyer or to Buyer by Seller, as the case may
be, in connection with negotiations, dealings and other discussions between the
parties hereto relating to this Agreement or any Transaction Agreement, in each
case except as and to the extent that any such party shall be so obligated by
Applicable Law, including, Japanese or U.S. securities regulations and laws, in
which case the other party shall be so advised and the parties shall use their
reasonable commercial efforts to cause a mutually agreeable release or
announcement to be issued and except that the parties may disclose the terms and
conditions of this Agreement or any Transaction Agreement to their respective
accountants, auditors, lawyers, other advisors or actual or prospective parties
to a business combination or loan or investment, but shall instruct the
foregoing parties (other than counsel or auditors who are bound by an ethical
obligation of confidentiality) to keep confidential and not disclose the terms
and conditions of this Agreement or the Transaction Documents; provided,
however, that Buyer’s non-disclosure obligation is limited to information
received from Seller related only to Seller. Buyer shall not be prohibited after
the Closing from disclosing any information provided by Seller related to any
Company or Subsidiary.

5.5 Prompt Notice. Seller shall give prompt written notice to Buyer, and Buyer
shall give prompt written notice to Seller, of (a) the occurrence or
nonoccurrence of any event which would be likely to (i) cause any representation
or warranty of either Seller or Buyer contained in this Agreement to be untrue
or inaccurate (provided, however, that a party is only required to provide such
notice with respect to the other party’s representations and warranties to the
extent such party has actual knowledge that the occurrence or nonoccurrence of
such event would be likely to cause the other party’s representation or warranty
to be untrue or inaccurate) or (ii) result in the failure to satisfy a

 

25



--------------------------------------------------------------------------------

EXECUTION

closing condition in ARTICLE VI; (b) any failure by Seller or Buyer,
respectively, to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it; and (c) any written communication from any
Person alleging that the consent of such Person may be required in connection
with the transactions contemplated by this Agreement; provided, however, that
the delivery of any notice pursuant to this Section 5.5 shall not limit or
otherwise affect the remedies available hereunder to the party receiving such
notice.

5.6 Access. Buyer and its representatives shall be given reasonable access
during business hours after reasonable notice to the books, records, facilities
and senior management and financial personnel of the Companies and the
Subsidiaries and such Persons having to do with the business or Real Properties
of the Companies or the Subsidiaries, as Buyer may reasonably request and will
be permitted to make copies and retain other documentation with respect to the
Companies and the Subsidiaries and their business operations, financial
position, prospects and Real Properties, provided, however, that if the
transactions contemplated hereby and in the Transaction Agreements are not
consummated, Buyer shall promptly return all such documentation to Seller.

5.7 Exclusivity; Acquisition Proposals. Unless and until this Agreement shall
have been terminated by a party pursuant to Section 7.1 hereof, neither Seller
nor any of the Companies or Subsidiaries shall (and Seller shall ensure that
none of the officers, directors, employees, representatives or Affiliates of
Seller or any of the Companies or Subsidiaries) take or cause or permit any
Person to take, directly or indirectly, any of the following actions with any
party other than Buyer and its designees: (i) solicit, encourage, initiate, or
engage in any negotiations, inquiries or discussions or provide information with
respect to any offer or proposal to acquire all or any significant part of the
business, assets or Equity Securities, whether by merger, consolidation, other
business combination, purchase of assets or otherwise of any of the Companies or
the Subsidiaries (each of the foregoing, an “Acquisition Transaction”); or
(ii) enter into or execute any agreement relating to an Acquisition Transaction.

5.8 Tax Covenants.

(a) All Tax Returns of the Companies and Subsidiaries not required to be filed
on or before the date hereof will, to the extent required to be filed on or
before the Closing Date, (i) be filed when due in accordance with all Applicable
Laws and shall be prepared consistent with past practice, and (ii) as of the
time of filing, be correct and complete in all material respects. A copy of all
Tax Returns described in this Section 5.8(a) shall be provided to Buyer for
Buyer’s review and approval (not to be unreasonably withheld or delayed).

(b) The Companies and Subsidiaries shall timely pay the amount of Taxes shown as
due on the Tax Returns that are filed pursuant to Section 5.8(a).

(c) Buyer shall prepare and file, or shall cause to be prepared and filed, all
Tax Returns required to be filed by or with respect to the Companies or
Subsidiaries other than the Tax Returns described in Section 5.8(a). Any such
Tax Returns that relate to a taxable period that began prior to the Closing Date
shall be prepared on a basis consistent with past practice and shall be provided
to Seller for its approval at least thirty (30) days prior to filing.

(d) During the period from the date hereof to the Closing Date, Seller shall
notify Buyer promptly if it receives notice of any material Tax audit, the
assessment of any Tax, or the assertion of any Tax Lien with respect to the
Companies or Subsidiaries.

 

26



--------------------------------------------------------------------------------

EXECUTION

(e) Without the prior written consent of Seller, which consent shall not be
unreasonably withheld, after the Closing, none of the Companies or Subsidiaries
shall file any amended Tax Return with respect to any period that ends on or
before the Closing Date.

(f) Seller, the Companies and Subsidiaries shall, as of the Closing Date,
terminate all Tax allocation agreements or Tax sharing agreements with respect
to the Companies and Subsidiaries, and shall ensure that such agreements are of
no further force or effect as to the Companies or Subsidiaries on and after the
Closing Date and there shall be no further liability of the Companies or
Subsidiaries under any such agreement.

(g) The amount of any refunds of Taxes payable to the Companies or Subsidiaries
following the Closing Date and attributable to Taxes of the Companies or the
Subsidiaries for any Pre-Closing Period shall be for the account of Seller, and
shall be paid over to Seller when actually received by the Companies or
Subsidiaries, except for refunds of Taxes incurred by the Companies or
Subsidiaries in the ordinary course of business after December 31, 2004. Buyer
shall, if Seller so requests and at Seller’s expense, cause the Companies or
Subsidiaries to file for and obtain any refunds to which Seller is entitled
pursuant to this Section 5.8(g).

(h) Buyer will not make an election under Section 338 of the Code with respect
to the purchase of stock of Amana US or, if applicable, any other Company or
Subsidiary that is a “domestic corporation” as defined in Sections 7701(a)(3)
and (4) of the Code. Buyer may make an election under Section 338 of the Code
with respect to the purchase of stock of any other Company or Subsidiary.

(i) For purposes of this Agreement, in order appropriately to apportion any
Taxes relating to a period that includes (but that would not, but for this
section, close on) the Closing Date, the parties hereto will, to the extent
permitted by Applicable Law, elect with the relevant taxing authorities to treat
for all purposes the Closing Date as the last day of a taxable period of the
Companies and Subsidiaries, and such period shall be treated as a “Short Period”
and a “Pre-Closing Period” for purposes of this Agreement. In any case where
applicable law does not permit the Companies or Subsidiaries to treat the
Closing Date as the last day of a Short Period, then for purposes of this
Agreement, the portion of such Taxes that is attributable to the operations of
the Companies and Subsidiaries for such Interim Period (as defined below) shall
be (i) in the case of Taxes that are not based on income or gross receipts, the
total amount of such Taxes for the period in question multiplied by a fraction,
the numerator of which is the number of days in the Interim Period, and the
denominator of which is the total number of days in the entire period in
question, and (ii) in the case of Taxes that are based on income or gross
receipts, the Taxes that would be due with respect to the Interim Period, if
such Interim Period were a Short Period (for the avoidance of doubt, the portion
of any such Tax that is allocable to the portion of the period ending on the
Closing Date shall be deemed equal to the amount which would be payable if the
taxable year ended with the Closing Date). “Interim Period” means with respect
to any Taxes imposed on the Companies or Subsidiaries on a periodic basis for
which the Closing Date is not the last day of a Short Period, the period of time
beginning on the first day of the actual taxable period that includes (but does
not end on) the Closing Date and ending on and including the Closing Date.

5.9 Supply Agreements. Commencing upon notice from Seller to Buyer, unless
otherwise agreed to by the parties, after the Closing, the parties will enter
into (i) content supply agreements pursuant to which each of Buyer, the
Companies and the Subsidiaries, on the one hand, and Seller, on the other hand,
will supply the other with Images, and (ii) agreements providing for the
establishment of production centers, each of these agreements referred to in
(i) and (ii) above shall be in form and substance reasonably acceptable to the
parties, provided such agreements shall be consistent with the

 

27



--------------------------------------------------------------------------------

EXECUTION

terms of the Letter of Intent between Seller and Buyer dated May 2, 2005
regarding these agreements. In regard to the obligations under this Section 5.9,
the parties agree to proceed in good faith and to use commercially reasonable
efforts to conclude these agreements as soon as reasonably possible.

5.10 Seller Trademarks. Notwithstanding anything to the contrary contained in
this Agreement, it is expressly agreed that (i) Buyer is not purchasing,
acquiring or otherwise obtaining, and neither the Companies nor the Subsidiaries
will be entitled to retain following the Closing Date, any right, title or
interest in any Seller Trademarks or any part or variation or anything
confusingly similar thereto; and (ii) neither the Companies, Subsidiaries nor
Buyer and its Affiliates shall make use of Seller Trademarks from and after the
Closing, except that the Companies and Subsidiaries shall have a reasonable
transition period for phasing out use of Seller Trademarks on websites, company
names, Image metadata, stationary, business cards, letterheads and other such
consumable materials in stock at the Closing, which transition period shall not
last longer than 90 days. Furthermore, promptly following Closing, Buyer shall
cause the Companies and the Subsidiaries to cease using any Seller Trademarks in
the Companies’ and Subsidiaries’ corporate names.

5.11 Post-Closing Cooperation. After the Closing, upon reasonable written notice
and subject to such conditions as may be reasonably required, the parties shall
furnish or cause to be furnished to each other and their employees, counsel,
auditors and other representatives, physical access, during normal business
hours, such information and assistance relating to the Companies and the
Subsidiaries as is reasonably necessary for each party’s financial reporting,
consolidation and accounting matters, the preparation and filing of any Tax
Returns, reports or forms or the defense of any Tax audit, claim or assessment.
Each party shall reimburse the other for reasonable out-of-pocket costs and
expenses incurred in assisting the other party pursuant to this Section 5.11.
Neither party shall be required by this Section 5.11 to take any action that
would unreasonably interfere with the conduct of its business or unreasonably
disrupt its normal operations. The parties shall cooperate in connection with
any filings required to be made by any party with Governmental Authorities after
the Closing.

5.12 Seller Guaranties. Buyer shall have each Seller Guaranty set forth on
Schedule 5.12 released and cancelled at the Closing, provided, however, to the
extent that any Seller Guaranty cannot be so released and cancelled, Buyer shall
(a) cause itself to be substituted at the Closing for Seller and each of
Seller’s Affiliates directly affected thereby in respect of such Seller Guaranty
and (b) assume all of Seller’s and each of Seller’s Affiliates’, as applicable,
rights and obligations with respect to any such non-released and non-cancelled
Seller Guaranties; provided, further, that, Seller shall not have any obligation
or liability with respect to such non-released and non-cancelled Seller
Guaranties after the Closing Date.

5.13 Transition Services Agreement. In connection with Closing, Seller and Amana
EU shall enter into a Transition Services Agreement (the “Transition Services
Agreement”) in substantially the form attached hereto as Exhibit 5.13.

5.14 Transfer of Illustrator Contracts; Right to Use the “Photonica” Mark in
“Blue Mountain” URL. Prior to Closing, Seller may enter into an arrangement with
the relevant Companies pursuant to which (i) Amana US transfers to Seller those
contracts contained in and assets specified at Schedule 5.14 and (ii) the
Companies allow Seller to use the “Photonica” name in the Adobe “Blue Mountain”
URL known as “amanapbm.photonica.com” for a period of no more than one (1) year
following Closing, on a royalty-free basis, but only so long as such URL does
not hold or link to an HTML website that can be viewed using a web browser via
the Internet. Seller shall be responsible for and shall indemnify and hold Buyer
harmless from and against all Taxes, costs and expenses associated with such
arrangements and such arrangements shall be pursuant to agreements reasonably
acceptable to Buyer.

 

28



--------------------------------------------------------------------------------

EXECUTION

5.15 Analogue Archive. Seller holds in Tokyo an analogue archive of
approximately 30,000 Images that belong to the Companies and Subsidiaries.
Promptly following Closing, Seller shall transfer, at Seller’s cost, its
analogue archive of such Images to Amana US at such location in the U.S. as is
reasonably required by Buyer.

5.16 Photonica Mark. Promptly following Closing, Seller shall, at Seller’s cost,
transfer to the Companies through appropriate steps, instruments and
documentation all right, title and interest it may have in the mark “Photonica”
(and all translations and transliterations thereof) and in all registrations and
applications for such mark in any locations around the world, all of which
steps, instruments and documentation shall be reasonably acceptable to Buyer.

5.17 Getty Litigation. Within 5 days after the Closing, Buyer shall seek
dismissal with prejudice of the Getty Litigation, with each party to bear its
own costs in connection therewith, pursuant to the Settlement Agreement to be
agreed between the parties thereto. Such agreement shall provide a full and
complete release to Seller and its Affiliates and their respective shareholders,
directors, officers, employees and agents for any and all claims raised in the
Getty Litigation. Buyer and Seller shall work together to avoid or minimize any
action required to be taken in the Getty Litigation prior to such date.

5.18 US 401(k) Plan. Seller shall cause Amana US to terminate each Employee Plan
that constitutes a “401(k) plan” prior to the Closing Date, unless Buyer, in its
sole and absolute discretion, agrees to sponsor and maintain such 401(k) plan by
providing Seller with written notice of such election not less than three
business days prior to the Closing Date. Prior to the Closing Date, Seller shall
provide Buyer with evidence reasonably satisfactory to Buyer that each such
401(k) plan with respect to which Buyer has not provided the notice specified in
the immediately preceding sentence has been terminated pursuant to resolutions
of the Board of Directors of Amana US (the form and substance of such
resolutions shall be subject to advance review and approval by Buyer, which
approval shall not be unreasonably withheld), effective not later than the day
immediately preceding the Closing Date.

5.19 Agreements with Seller. Except as agreed by the Buyer, Seller will
terminate prior to the Closing all agreements between Seller (or any of its
directors, officers, employees or Affiliates), on the one hand, and any of the
Companies or Subsidiaries, on the other hand. Except for trade payables owing by
Seller to any of the Companies or Subsidiaries and for trade payables owing by
any of the Companies or Subsidiaries to Seller, each arising in the ordinary
course of business consistent with past practice, all amounts owed by any party
to any of those agreements will be settled in full prior to the Closing.

ARTICLE VI

CONDITIONS TO CLOSING

6.1 Conditions to Seller’s Obligations. The obligations of Seller to consummate
the transactions contemplated by this Agreement are subject to the fulfillment
at or prior to the Closing of each of the following conditions (any or all of
which may be waived in whole or in part by Seller).

(a) Representations and Warranties. The representations and warranties of Buyer
in this Agreement shall be true and correct in all material respects as at the
date when made and at and

 

29



--------------------------------------------------------------------------------

EXECUTION

as of the Closing Date as though such representations and warranties were made
at and as of the Closing Date (except for representations and warranties
expressly stated to relate to a specific date, in which case such representation
and warranties shall be true and correct as of such earlier date).

(b) Performance. Buyer shall have, in all material respects, performed and
complied with all agreements, obligations, covenants and conditions required by
this Agreement to be so performed or complied with by Buyer at or prior to the
Closing.

(c) Officer’s Certificate. Buyer shall have delivered to Seller the Buyer
Closing Certificate.

(d) Transaction Agreements. Buyer shall have executed and delivered to Seller
its counterparts of the Transaction Agreements to which it is a party.

(e) Board Resolution. Seller shall have received from Buyer certified copies of
the resolutions duly adopted by the board of directors of Buyer approving the
execution and delivery of this Agreement and the Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby.

(f) Payment for Intracompany Debts. Buyer shall have purchased all Intracompany
Debts pursuant to Section 2.2.

(g) Consents; Approvals. The consents, approvals and actions of, filings with
and notices to any Governmental Authority necessary to permit Buyer and Seller
to perform their obligations under this Agreement and the Transaction Agreements
and to consummate the transactions contemplated hereby and thereby listed on
Schedule 6.1(g) shall have been obtained and shall be in full force and effect.

6.2 Conditions to Buyer’s Obligations. The obligations of Buyer to consummate
the transactions contemplated by this Agreement are subject to the fulfillment
at or prior to the Closing of each of the following conditions (any or all of
which may be waived in whole or in part by Buyer):

(a) Representations and Warranties. The representations and warranties of Seller
in this Agreement shall be true and correct in all material respects on and as
of the Closing Date as though such representations and warranties were made at
and as of the Closing Date (except for representations and warranties expressly
stated to relate to a specific date, in which case such representation and
warranties shall be true and correct as of such earlier date).

(b) Performance. Seller shall have, in all material respects, performed and
complied with all agreements, obligations, covenants and conditions required by
this Agreement to be so performed or complied with by Seller, the Companies and
the Subsidiaries at or prior to the Closing.

(c) Officer’s Certificate. Seller shall have delivered to Buyer the Seller
Closing Certificate.

(d) Consents; Approvals. Consents, approvals and actions of, filings with and
notices to any Governmental Authority necessary to permit Buyer and Seller to
perform their obligations under this Agreement and the Transaction Agreements
and to consummate the transactions contemplated hereby and thereby, and consents
(or in lieu thereof waivers) listed on Schedule 6.2(d), shall have been obtained
and shall be in full force and effect.

 

30



--------------------------------------------------------------------------------

EXECUTION

(e) Litigation. There shall be no investigation, notice, litigation, arbitration
or proceeding pending or threatened for the purpose of enjoining or preventing
the consummation of this Agreement or the Transaction Agreements or otherwise
claiming that the consummation of this Agreement or the Transaction Agreements
is illegal or improper or which, if decided adversely, would have a Material
Adverse Effect, or that would cause any of the transactions contemplated by this
Agreement or the Transaction Agreements to be rescinded following consummation
(and no such judgment, order, decree, stipulation, injunction or change shall be
in effect).

(f) Transaction Agreements. Seller, the Companies and Subsidiaries, as
appropriate, shall have executed and delivered to Buyer their applicable
counterparts of the Transaction Agreements.

(g) Board Resolution. Buyer shall have received from Seller certified copies of
the resolutions duly adopted by the board of directors of Seller approving the
execution and delivery of this Agreement and the Transaction Agreements and the
consummation of the transactions contemplated hereby and thereby.

(h) Resignations. Buyer shall have received the letters of resignation of all of
the directors of the Companies and Subsidiaries in form and substance reasonably
satisfactory to Buyer (which resignations, other than the right to serve as an
officer or director, shall not affect or otherwise impair the rights of any
officer or director as an employee of any of the Companies or Subsidiaries).

(i) Termination of Intracompany Agreements. All agreements set forth in Schedule
6.2(i) shall have been terminated by the parties thereto, with no further
liability to the Companies or Subsidiaries under such agreements.

(j) Certain Employees. As of immediately prior to the Closing, each of David
Neilson and Terence Talerman shall have accepted and not revoked either an offer
of employment by Buyer, or an offer of continued employment by the Companies or
Subsidiaries, as appropriate, each on terms and conditions no less favorable
that currently being provided, and shall not have taken any action to terminate
such offer letter or employment agreement.

(k) FIRPTA Certificate. Buyer shall have received from Amana US, pursuant to
Section 1445 of the Code, a certificate as of the Closing Date in substantially
the form attached hereto as Exhibit 6.2(k).

6.3 Reliance. Each party acknowledges that the other party in entering into this
Agreement is relying on the representations, warranties and undertakings
contained herein.

ARTICLE VII

TERMINATION

7.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned:

(a) at any time, by mutual written agreement of Seller and Buyer;

(b) at any time after June 30, 2005 (the “Outside Date”), by Seller upon written
notice to Buyer, if the Closing shall not have occurred for any reason other
than a breach of this Agreement by Seller; or

 

31



--------------------------------------------------------------------------------

EXECUTION

(c) at any time after the Outside Date, by Buyer upon written notice to the
Company, if the Closing shall not have occurred for any reason other than a
breach of this Agreement by Buyer.

7.2 Procedure and Effect of Termination. In the event of the termination of this
Agreement and the abandonment of the transactions contemplated hereby pursuant
to Section 7.1, this Agreement shall become void and there shall be no liability
on the part of any party hereto except (a) the obligations provided for in
Sections 7.2, 5.4 and Article IX shall survive any such termination of this
Agreement and (b) nothing herein shall relieve any party from liability for
breach of this Agreement.

ARTICLE VIII

INDEMNIFICATION

8.1 Survival. The representations and warranties of Seller in Article III and
Buyer in Article IV, and the indemnification obligations of Seller and Buyer in
respect of the same and under Sections 8.2 and 8.3 shall continue in full force
and effect notwithstanding the Closing and shall survive until two (2) years
from the Closing Date (“Survival Period”), provided, however, that (a) rights to
indemnification in respect of Tax Losses and for breach of Seller’s
representations and warranties at Sections 3.14 shall survive for the applicable
statute of limitations period for the underlying claim plus ninety (90) days,
(b) rights to indemnification for breach of Seller’s representations and
warranties at Section 3.1, 3.3, 3.4, and 3.5, and for any Losses incurred by
Buyer, the Companies or Subsidiaries related to the matters set forth in
Sections 3.11(b)(vi) (note 1), 3.13 (note 3) or 3.17 (note 1) of the Disclosure
Schedule shall survive indefinitely, (c) rights to indemnification in respect of
breaches of Sections 5.4 and 5.10 shall survive until five (5) years from the
Closing Date, (d) rights to indemnification in respect of breaches of
Section 3.12 shall survive until three (3) years from the Closing Date, and
(e) rights to indemnification for breach of a party’s representations and
warranties that was notified in writing by the other party prior to the end of
the applicable Survival Period shall survive until the matter is resolved. The
foregoing survival provisions shall not affect or apply to the parties’ rights,
obligations and liabilities under the Transaction Agreements. The survival of
representations and warranties shall not be affected by any investigation made
by the person to whom such representations and warranties were made or by any
knowledge or belief by the recipient of such representations and warranties that
they are or might be inaccurate, wrong or incomplete.

8.2 Indemnification by Buyer. Buyer shall indemnify and hold Seller, its
Affiliates and their respective employees, officers and directors (the “Seller
Indemnified Parties”) harmless from and against, and agrees to promptly defend
any Seller Indemnified Party from and reimburse any Seller Indemnified Party
for, any and all losses, damages, costs, expenses, liabilities, fines,
penalties, obligations and claims of any kind (including any Action brought by
any Third Party and including reasonable attorneys’ fees and other legal costs
and expenses reasonably incurred) (collectively, “Losses”), which such Seller
Indemnified Party may at any time suffer or incur, or become subject to, as a
result of or in connection with (i) the inaccuracy as of the date of this
Agreement or the Closing Date of any representations and warranties made by the
Buyer in this Agreement, or (ii) any failure by the Buyer to carry out, perform,
satisfy and discharge any of its covenants, agreements, undertakings,
liabilities or obligations under this Agreement; provided, however, that, in
each case, Buyer shall have no such obligation for any such Losses to the extent
arising as a result of or in connection with any gross negligence or willful
misconduct of any Seller Indemnified Party. Buyer shall indemnify and hold the
Seller Indemnified Parties harmless from and against, and agrees to promptly
defend any Seller Indemnified Party from and reimburse such Seller Indemnified
Party for any Losses arising from

 

32



--------------------------------------------------------------------------------

EXECUTION

any Action brought by a Third Party, which such Seller Indemnified Party may at
any time suffer or incur, or become subject to, as a result of, in connection
with, or relating to, any act or omission of any Company or Subsidiary after the
Closing Date, except to the extent that (x) Seller has an obligation to
indemnify with respect to any such Losses under Section 8.3 and (y) any such
Losses arise as a result of or in connection with any gross negligence or
willful misconduct of any Seller Indemnified Party.

8.3 Indemnification by Seller.

(a) Seller shall indemnify and hold Buyer, the Companies and the Subsidiaries
(collectively, the “Buyer Indemnified Parties”) harmless from and against, and
agrees to promptly defend any Buyer Indemnified Party from and reimburse any
Buyer Indemnified Party for, any and all Losses which such Buyer Indemnified
Party may at any time suffer or incur, or become subject to, as a result of or
in connection with (i) the inaccuracy as of the date of this Agreement or the
Closing Date of any representations and warranties made by Seller in this
Agreement, (ii) any failure by Seller to carry out, perform, satisfy and
discharge any of its covenants, agreements, undertakings, liabilities or
obligations under this Agreement, or (iii) any Tax liability of any of the
Companies or Subsidiaries for any Pre-Closing Period, except for Taxes incurred
after December 31, 2004 in the ordinary course of business (all such Losses in
this clause (a)(iii) with respect to Tax matters are referred to herein as “Tax
Losses”), or (iv) any Losses incurred by Buyer, the Companies or Subsidiaries
related to the matters set forth in Sections 3.11(b)(vi) (note 1), 3.13 (note 3)
or 3.17 (note 1) of the Disclosure Schedule. Notwithstanding the foregoing,
Seller shall have no such obligation for any such Losses to the extent arising
as a result of or in connection with any gross negligence or willful misconduct
of any Buyer Indemnified Party.

(b) The amounts for which Seller shall be liable under Section 8.3(a) shall be
net of any insurance payable to the Buyer Indemnified Parties from the insurance
policies of the Companies and Subsidiaries in place as at the Effective Date in
connection with the facts giving rise to the right of indemnification, provided,
however, that Seller shall bear all costs associated with maintaining such
policies after the Closing Date.

(c) Notwithstanding any other provision to the contrary, Seller shall not be
required to indemnify and hold harmless any Buyer Indemnified Party pursuant to
Section 8.3(a) unless the aggregate amount of the Buyer Indemnified Parties’
Losses in respect of Section 8.3(a) exceed $600,000, after which point Seller
shall be obligated for all such Losses of the Buyer Indemnified Parties in
excess of the $600,000. The cumulative indemnification obligation of Seller
under Section 8.3(a) shall in no event exceed $10,000,000. The foregoing
threshold on indemnification liability shall not apply to Tax Losses, Seller’s
indemnification obligations for breaches of Section 3.1, 3.3, 3.4, 3.5, or 3.14
or Seller’s obligations pursuant to the provisions of Section 9.9. The foregoing
cap shall not apply to Tax Losses or Seller’s indemnification obligation for
breaches of Section 3.1, 3.3, 3.4, 3.5, or 3.14, but amounts payable under such
Sections shall count towards the cap for other claims.

8.4 Notification of Claims.

(a) A party entitled to be indemnified pursuant to Section 8.2 or 8.3 (the
“Indemnified Party”) shall promptly notify the party liable for such
indemnification (the “Indemnifying Party”) in writing of any claim or demand
which the Indemnified Party has determined has given or could give rise to a
right of indemnification under this Agreement; provided that the Indemnifying
Party will have no liability hereunder (for indemnification or otherwise) with
respect to any representation or warranty, unless before the expiration of the
applicable Survival Period the Indemnified Party notifies the Indemnifying Party
of a claim specifying the factual basis of that claim in reasonable detail to
the extent then known by the Indemnified Party in accordance with this
Section 8.4(a).

 

33



--------------------------------------------------------------------------------

EXECUTION

(b) If the Indemnified Party shall notify the Indemnifying Party of any claim or
demand pursuant to Section 8.4(a) (other than a claim or demand that relates to
Tax Losses or a potential breach of the representations and warranties at
Section 3.14, the procedure for which shall be governed exclusively by
Section 8.4(c)), and if such claim or demand relates to a claim or demand
asserted by a Third Party against the Indemnified Party, the Indemnifying Party
shall have the right to undertake, conduct and control the defense thereof, and
to employ counsel reasonably acceptable to the Indemnified Party to defend any
such claim or demand asserted against the Indemnified Party, at the Indemnifying
Party’s sole expense; provided, however, that the Indemnified Party may elect to
assume the defense and handle any such Third Party claim if it determines in
good faith that the resolution of such Third Party claim could result in a
material adverse impact on the business, operations, assets, liabilities
(absolute, accrued, contingent or otherwise), condition (financial or otherwise)
or prospects of the Indemnified Party beyond the scope of the indemnified event.
The Indemnified Party shall have the right to participate in the defense of any
such claim or demand at its own expense. The Indemnifying Party shall defend or
handle the same in consultation with the Indemnified Party and shall keep the
Indemnified Party timely apprised of the status of such Third Party claim. The
Indemnifying Party shall notify the Indemnified Party in writing, as promptly as
possible (but in any case before the due date for the answer or response to a
claim) after the date of the notice of claim given by the Indemnified Party to
the Indemnifying Party under Section 8.4(a), of its election to defend in good
faith any such Third Party claim or demand. So long as the Indemnifying Party is
defending in good faith any such claim or demand asserted by a Third Party
against the Indemnified Party, the Indemnified Party shall not settle or
compromise such claim or demand without the prior written consent of the
Indemnifying Party. The Indemnified Party shall make available to the
Indemnifying Party or its agents, at the Indemnifying Party’s cost, all records
and other material in the Indemnified Party’s possession reasonably required by
it for its use in contesting any Third Party claim or demand. Neither the
Indemnifying Party nor the Indemnified Party shall settle or compromise any such
claim or demand unless the Indemnifying Party or the Indemnified Party, as the
case may be, is given a full and complete release of any and all liability by
all relevant parties relating thereto. No non-monetary settlement of any claim
or demand may be entered into without the written consent of the Indemnified
Party.

(c) If the Indemnified Party shall notify the Indemnifying Party pursuant to
Section 8.4(a) of any claim or demand that relates to Tax Losses or a potential
breach of the representations and warranties at Section 3.14 (a “Tax Contest”),
the procedures relating to such claim shall be governed by this Section 8.4(c).

(i) If such Tax Contest relates to a claim or demand asserted by a Third Party
against the Indemnified Party, the Indemnifying Party may, at its own expense,
participate in and, upon notice to the Indemnified Party, assume the defense of
any such claim, demand, suit, action or proceeding (including any Tax audit).

(ii) If the Indemnifying Party shall control the defense of such Tax Contest,
the Indemnified Party shall be entitled to participate, at its own expense, in
the defense of such Tax Contest, and to employ counsel of its choice for such
purpose. The Indemnifying Party shall have the right to either pay the Tax
claimed and sue for refund, where permitted by law, or to contest the Tax
Contest in any permissible manner, provided, however, that the Indemnifying
Party shall obtain the prior written consent of the Indemnified Party before
entering into any settlement of, or ceasing to defend, a Tax Contest if the
resolution or settlement relating to such Tax Contest could have the effect of
increasing the Tax liability of the Indemnified Party for a Post-Closing Period.

(iii) The Indemnified Party shall not settle or cease to defend a Tax Contest
without the written consent of the Indemnifying Party. Whether or not the
Indemnifying Party

 

34



--------------------------------------------------------------------------------

EXECUTION

chooses to defend or prosecute any Tax Contest, the parties hereto shall
cooperate in the defense or prosecution of such Tax Contest, including, without
limitation, consultation in good faith regarding proposed actions, and making
employees and records available on a mutually convenient basis to the extent
relevant to such Tax Contest

8.5 Exclusive Remedies. The indemnification provisions of Sections 8.2 and 8.3
shall be the sole and exclusive remedies of Buyer and Seller, respectively, for
any breach of the representations, warranties, covenants, agreements,
undertakings or obligations herein, or any Losses addressed herein. Nothing in
the foregoing or in other provisions of this Agreement shall affect rights and
remedies in respect of fraud. Neither party shall be liable to the other party
for any indirect, special, punitive, exemplary or consequential loss or damage
(including any lost revenue or profit) arising out of this Agreement. Both
parties shall mitigate their damages. Any indemnification payment hereunder
shall be deemed an adjustment to the Purchase Price.

ARTICLE IX

MISCELLANEOUS

9.1 Further Assurances. From time to time after the Closing Date, at the request
of the other party hereto and at the expense of the party so requesting, the
parties hereto shall execute and deliver to such requesting party such documents
and take such other action as such requesting party may reasonably request in
order to consummate the transactions contemplated hereby.

9.2 Notices. All notices, requests, demands, waivers and communications required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered (i) by hand (including by reputable
overnight courier), (ii) by mail (certified or registered mail, return receipt
requested) or (iii) by telecopy facsimile transmission (receipt of which is
confirmed):

 

  (a) If to Buyer, to:

Getty Images, Inc.

601 N. 34th Street

Seattle, Washington 98103

USA

Telephone: 1.206.925.5000

Telecopy: 1.206.925.5623

Attention: Legal Counsel

with a copy to:

Ms. Amy Weaver, Esq.

Perkins Coie LLP

1201 Third Avenue, 40th Floor

Seattle, Washington 98101-3099

Telephone: 1.206.359.3319

Telecopy: 1.206.359.9000

 

35



--------------------------------------------------------------------------------

EXECUTION

 

  (b) If to Seller, to:

Amana inc.

2-2-43, T-33 Higashishinagawa,

Shinagawa-ku, Tokyo, 140-0002, Japan

Telephone: (81)3-3740-2099

Attn: Mr. Masatoshi Fujii, Director

with a copy to:

Morrison & Foerster

AIG Building, 11th Floor

1-1-3 Marunouchi, Chiyoda-ku Tokyo, Japan 100-0005

Telephone: (81)3-3214-6836

Attn: Mr. Steve DeCosse

or to such other person or address as any party shall specify by notice in
writing to the other party. All such notices, requests, demands, waivers and
communications shall be deemed to have been given (i) on the date on which so
hand-delivered, (ii) on the third business day following the date on which so
mailed and (iii) on the date on which telecopied and confirmed, except for a
notice of change of address, which shall be effective only upon receipt thereof.

9.3 Exhibits and Schedules. Any matter, information or item disclosed in the
schedules delivered by Seller or in any of the Exhibits attached hereto, under
any specific representation or warranty or schedule number hereof, shall be
deemed to have been disclosed for all purposes of this Agreement in response to
every representation or warranty in this Agreement in respect of which such
disclosure is reasonably apparent. The inclusion of any matter, information or
item in any schedule to this Agreement shall not be deemed to constitute an
admission of any liability by any Company to any third party or otherwise imply,
that any such matter, information or item is material or creates a measure for
materiality for the purposes of this Agreement.

9.4 Amendment, Modification and Waiver. This Agreement may be amended, modified
or supplemented at any time by written agreement of the parties hereto. Any
failure of Seller to comply with any term or provision of this Agreement may be
waived by Buyer, and any failure of Buyer to comply with any term or provision
of this Agreement may be waived by Seller, at any time by an instrument in
writing signed by or on behalf of such other party, but such waiver shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure to comply.

9.5 Entire Agreement. This Agreement, the Disclosure Schedule and the exhibits,
schedules and other documents referred to herein which form a part hereof
between the parties, contain the entire understanding of the parties hereto with
respect to the subject matter hereof. This Agreement supersedes all prior
agreements and understandings, oral and written, with respect to its subject
matter.

9.6 Severability. Should any provision of this Agreement for any reason be
declared invalid or unenforceable, such decision shall not affect the validity
or enforceability of any of the other provisions of this Agreement, which other
provisions shall remain in full force and effect and the application of such
invalid or unenforceable provision to persons or circumstances other than those
as to which it is held invalid or unenforceable shall be valid and be enforced
to the fullest extent permitted by law.

9.7 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, executors,

 

36



--------------------------------------------------------------------------------

EXECUTION

successors and permitted assigns, but except as contemplated herein, neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned, directly or indirectly, by any party without the prior written
consent of the other parties hereto, except that Buyer may assign all or any
portion of its rights hereunder to one or more of its Affiliates without the
consent of Seller, provided that no such assignment shall relieve Buyer of its
obligations hereunder.

9.8 No Third-Party Beneficiaries. Except as provided in ARTICLE VIII, this
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein is intended to or shall confer upon any other Person
not a party or a permitted assign of a party to this Agreement any legal or
equitable right, benefit or remedy or any nature whatsoever under or by reason
of this Agreement.

9.9 Fees and Expenses/Transfer Taxes.

(a) Whether or not the transactions contemplated hereby are consummated pursuant
hereto, each party hereto shall pay all fees and expenses incurred by it or on
its behalf in connection with this Agreement, the Transaction Agreements, and
the consummation of the transactions contemplated hereby and thereby.

(b) Buyer shall be liable for and shall pay all applicable sales, transfer,
recording, deed, stamp and other similar taxes, including any real property
transfer or gains taxes (if any), resulting from the consummation of the
transactions contemplated by this Agreement.

9.10 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

9.11 Interpretation. The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not in any way affect the meaning or interpretation of
this Agreement. As used in this Agreement:

(a) the term “Person” shall mean and include an individual, a partnership, a
joint venture, a corporation, a limited liability company, a trust, an
unincorporated organization and a government or any department or agency
thereof;

(b) the words “include,” “includes,” and “including” shall be deemed in each
case to be followed by the words “without limitation;”

(c) the term “consistent with past practice” shall mean the practice in the 24
months preceding the relevant date;

(d) the term “legally binding agreement” shall mean any agreement, arrangement,
understanding, obligation, commitment, benefit or liability, as the case may be,
which is or is intended to be legally binding on the parties thereto; and

(e) any U.S. legal term for any action, right, obligation, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall, in respect of any jurisdiction other than the U.S., be
deemed to include a reference to what most nearly approximates in that
jurisdiction to the U.S. legal term.

9.12 Enforcement of Agreement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement was not
performed in accordance with

 

37



--------------------------------------------------------------------------------

EXECUTION

its specific terms or was otherwise breached. It is accordingly agreed that the
parties will be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity.

9.13 Forum; Service of Process. Unless otherwise agreed in writing by the
parties, any legal suit, action or proceeding brought by any party or any of its
affiliates arising out of or based upon this Agreement shall only be instituted
in the United States District Court for the Southern District of New York,
unless federal jurisdiction does not exist, in which case any such action, suit
or proceeding shall be brought in the Supreme Court of the State of New York,
New York County. Each party hereto waives any objection which it may now or
hereafter have to the laying of venue of any such proceeding, and irrevocably
submits to the jurisdiction of such court in any such suit, action or
proceeding. For 7 years following the Closing Date, Seller authorizes and
appoints National Registered Agents, located at
                                                             , as its agent for
service of notices, process and/or proceedings in relation to any matter arising
out of or in connection with this Agreement and service on such agent in
accordance with this section shall be deemed to be effective service on Seller.

9.14 Governing Law. This Agreement shall be governed by, construed and
interpreted in accordance with the internal laws of the State of New York,
without regard to its rules regarding conflicts of laws.

9.15 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THE PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE PARTIES
HERETO FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

38



--------------------------------------------------------------------------------

EXECUTION

ARTICLE X

DEFINITIONS

“Accounts” - as defined in Section 3.7.

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation.

“Affiliate” means, with respect to any party a corporation or other entity
controlled by such party, controls such party or is under common control with
such party, for so long as such control continues to exist. For purposes of this
paragraph, “control” means ownership, directly or indirectly, of at least fifty
percent (50%) of the equity or voting rights (or, in the case of a non-corporate
entity, equivalent right) in such corporation or entity.

“Agreement” - as defined in the preamble of this Agreement.

“Amana EU” - as defined in the recitals to this Agreement.

“Amana-France” - as defined in the recitals to this Agreement.

“Amana-Germany” - as defined in the recitals to this Agreement.

“Amana-Italy” - as defined in the recitals to this Agreement.

“Amana US” - as defined in the preamble to this Agreement.

“Annual Financial Statements” - as defined in Section 3.6.

“Applicable Law” means any statute, law, ordinance, rule or regulation of a
Governmental Authority applicable to the Companies, Subsidiaries, Seller, Buyer
or any of their respective assets, as the case may be.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in Japan or in Seattle, Washington are authorized or obligated by
Applicable Law or executive order to close.

“Buyer” - as defined in the preamble of this Agreement.

“Buyer Closing Certificate” - as defined in Section 2.3(c)(i).

“Buyer Indemnified Parties” - as defined in Section 8.3(a).

“Buyer’s Acquisition Team” means Jonathan Klein, Liz Huebner, Jeff Beyle, John
Lapham, Simon Quirk, Carrie McCabe, Steve Cristallo, John Hults, Mike Harris,
Mark King, Jim Gurke, Ralph Tribe, Lisa Calvert, Deb Trevino, Bridget Russell,
Nick Evans-Lombe, Richard Ellis, Robert Gubas and Anthony Harris.

“Closing” - as defined in Section 2.3(a).

“Closing Date” - as defined in Section 2.3(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” or “Companies” - as defined in the recital to this Agreement.

“Company Intellectual Property” - as defined in Section 3.11(b).

“Company Licensed Intellectual Property” as defined in Section 3.11(b).

 

39



--------------------------------------------------------------------------------

EXECUTION

“Company Owned Intellectual Property” as defined in Section 3.11(b).

“Content Supply and Production Facility Agreement” - as defined in Section 5.9.

“Contract” means except as specifically provided in this Agreement, any written
agreement, contract, lease, license, promissory note, conditional sales
contract, indenture, mortgage, deed of trust, commitment, undertaking,
instrument or arrangement of any kind.

“Debt” means any borrowed money indebtedness or any guarantee of indebtedness.

“Designated Exchange Rate” - as defined in Section 3.7.

“Disclosure Schedule” - as defined in the introductory paragraph to Article III.

“Dollar” or “$” means United States dollars.

“Effective Date” - as defined in the preamble of this Agreement.

“Employee Plan” - as defined in Section 3.19.

“Environmental Laws” - as defined in Section 3.18.

“Equipment” means any machinery, tools, appliances, vehicles, furniture,
fixtures, equipment, computers (and related software systems), parts or similar
tangible personal Property.

“Equity Security” means any class of capital stock, share capital, equity share
capital or other equity securities of the relevant corporation, company, limited
liability company, partnership, trust, organization or other legal entity.

“ERISA” - as defined in Section 3.18.

“Exploitation” means the use, display, reproduction, manufacturing,
distribution, licensing, sublicensing, sale, representation or any other
exercise of any Intellectual Property rights, or any rights relating thereto, in
any product, work, technology, process or other form or manner, including but
not limited to any online use or transmission via internet or other electronic
medium, whether now known or hereafter devised. “Exploit” means to so use,
display, reproduce, manufacture, distribute, license, sublicense, sell,
represent or otherwise exercise any Intellectual Property rights, or any rights
relating thereto.

“Financial Statements” - as defined in Section 3.6.

“GAAP” - as defined in Section 3.6.

“Getty Litigation” means Getty Images, Inc. v. Amana America, Inc., pending in
the U.S. District Court for the Western District of Washington.

“Governmental Authority” means any government or political subdivision, whether
federal, state, local or foreign, or any agency or instrumentality of any such
government or political subdivision, or any federal, state, local or foreign
court or arbitrator.

 

40



--------------------------------------------------------------------------------

EXECUTION

“Hazardous Waste” means hazardous waste, substance, material, or chemical
pollutant or contaminant, including petroleum and petroleum products, asbestos
and any other material regulated under, or that can result in liability under,
applicable Environmental Laws.

“Iconica” - as defined in the recitals to this Agreement.

“Image” means a photographic image, whether digital, analog or other form, that
has been Exploited by any of the Companies or Subsidiaries or is held for
Exploitation by any of such entities. The term “Image” includes both the
tangible medium in which a particular photographic image is fixed or recorded as
well as all right, title, and interest, including all worldwide copyrights and
other intellectual property rights, related to such Image.

“Indemnified Party” - as defined in Section 8.4(a).

“Indemnifying Party” - as defined in Section 8.4(a).

“Intellectual Property” - as defined in Section 3.11(b).

“Interim Financial Statements” - as defined in Section 3.6.

“Interim Period” - as defined in Section 5.8(g).

“Intracompany Debts” means the net amount of Debt owing from any of the
Companies or Subsidiaries, on the one hand, to Seller, on the other hand, after
allowing for set off of the amount of any Debt owing from Seller to any of the
Companies or Subsidiaries.

“Liens” means, with respect to any specified asset, any and all liens, claims,
encumbrances, options, pledges, restrictions and security interests thereon
except for Permitted Liens.

“Losses” - as defined in Section 8.2.

“Material Adverse Effect” means such event, change or effect that is materially
adverse to the financial condition, results of operations or prospects of the
Companies and Subsidiaries taken as a whole, other than events, changes or
effects: (i) resulting from general economic conditions or the financial or
securities markets generally; (ii) occurring generally in the industries in
which any of the Companies or Subsidiaries does business; (iii) resulting from
the transactions contemplated by this Agreement or the announcement to
third-parties and the public of the transactions contemplated by this Agreement;
or (iv) resulting from changes in laws or GAAP after the date hereof.

“Material Contract” - as defined in Section 3.15.

“Order” means any award, decision, judgment, injunction, order, ruling subpoena,
or verdict entered, issued, made or rendered by any Governmental Authority.

“Outside Date” - as defined in Section 7.1(b).

“Permit” - as defined in Section 3.21.

“Permitted Liens” means (i) mechanics’, carriers’, or workmen’s, repairmen’s or
similar Liens arising or incurred in the ordinary course of business consistent
with past practice that are not overdue; (ii) Liens for taxes, assessments and
any other governmental charges which are not due and payable or which may
hereafter be paid without penalty or which are being contested in good faith by
appropriate

 

41



--------------------------------------------------------------------------------

EXECUTION

proceedings and for which the relevant party has reserved an appropriate amount
on its books and records in accordance with GAAP; (iii) other imperfections of
title or encumbrances, if any, which imperfections of title or other
encumbrances, individually or in the aggregate, do not materially impair the use
or value of the property to which they relate; (iv) Liens relating to the
operating leases of equipment set forth on Section 3.9(b) of the Disclosure
Schedule; (v) the Real Property Leases; (vi) any matters to which a Real
Property Lease is subject or subordinate; and (vii) any other Liens that will be
terminated at or prior to Closing in accordance with this Agreement.

“Person” - as defined in Section 9.11.

“Post-Closing Period” means any Tax period (or portion thereof) ending after the
Closing Date.

“Pre-Closing Period” - means any Tax period (or portion thereof) ending on or
before the Closing Date.

“Purchase Price” - as defined in Section 2.1(a).

“Real Property” - as defined in Section 3.10(b).

“Real Property Lease” - as defined in Section 3.10(a).

“Seller” - as defined in the preamble of this Agreement.

“Seller Closing Certificate” - as defined in Section 2.3(b)(i).

“Seller Guaranty” means any guaranty, letter of credit, letter of comfort,
indemnity or contribution agreement or other similar agreement entered into by
Seller or any of its Affiliates in favor of any third party with respect to any
actual or potential liability or obligation of the Companies or Subsidiaries to
such third party.

“Seller Indemnified Parties” - as defined in Section 8.2.

“Seller Trademarks” means those U.S. and foreign registered and unregistered
trademarks, trade dress, service marks, logos, trade names, corporate names of
Seller including, but not limited to, “Amana,” and all registrations and
applications to register the same, each as listed on Schedule 10.1.

“Seller’s Knowledge” means the actual knowledge of any of the officers of the
Seller who have, as of the date hereof, primary responsibility for overseeing
the business of any Company or Subsidiary (including Hironobu Shindo), or David
Neilson, Kinya Horikoshi or Terry Talerman.

“Shares” - as defined in the recitals to this Agreement.

“Short Period” - as defined in Section 5.8(h).

“Subsidiary” or “Subsidiaries” - as defined in Section 3.5.

“Survival Period” - as defined in Section 8.1.

“Tax” (including “Taxes”) means any and all (i) domestic or foreign federal,
state, provincial, regional, local, or other governmental taxes, duties,
tariffs, assessments or fees in the nature of a tax, including net income, gross
income, gross receipts, sales, use, value added, goods and services, ad valorem,
transfer, franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp,

 

42



--------------------------------------------------------------------------------

EXECUTION

occupation, premium, property, windfall profits, customs, duties or other taxes
of any kind whatsoever, together with any interest and any penalties, additions
to tax or additional amounts with respect thereto, (ii) liability in respect of
any items described in clause (i) payable by reason of being a member of an
affiliated, combined, unitary, consolidated, fiscal unity or similar group for
any period, and (iii) liability in respect of any items described in clause
(i) or (ii) payable as a result of any express or implied obligation to
indemnify any other Person with respect to such amount by reason of contract,
assumption, transferee liability, operation of law or otherwise, including any
liability for Taxes of a predecessor or transferor entity.

“Tax Contest” - as defined in Section 8.4(c).

“Tax Losses” - as defined in Section 8.3(a).

“Tax Return” means any return, declaration, report, statement, information
return or statement or other document required to be filed with respect to Taxes
including any schedule thereto, and including any amendment thereof.

“Taxation Authority” - as defined in Section 3.14(l).

“Taxation Statute” - as defined in Section 3.14(m).

“TCGA” - as defined in Section 3.14(q).

“Third Party” means Governmental Authority or Person other than Seller, Buyer
and their respective Affiliates.

“Third Party Debt” means Debt of the Companies and Subsidiaries, determined on a
consolidated basis, which is not due to Seller.

“TMA” - as defined in Section 3.14(m).

“Transaction Agreements” means the Content Supply and Production Facility
Agreement; [•]; and [•].

“Transition Services Agreement” as defined in Section 5.13.

“UK Companies” means any of the Companies or Subsidiaries organized and existing
under the laws of England or Wales, including Amana Europe Limited and Iconica
Limited.

“UK Shares” means the Shares of the UK Companies.

 

43



--------------------------------------------------------------------------------

EXECUTION

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

GETTY IMAGES, INC.

By:

 

/s/ Jonathan Klein

Name:

 

Jonathan Klein

Title:

 

Chief Executive Officer

AMANA INC.

By:

 

/s/ Hironobu Shindo

Name:

 

Hironobu Shindo

Title:

 

President & CEO

 

44